Exhibit 10.11

Execution Version
AGREEMENT AND PLAN OF MERGER
Among
Roadrunner Transportation Systems, Inc.
Prime Acquisition Corp.
Prime Logistics Corp.
and
the other parties named herein
August 23, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I — THE MERGER
    1  
 
       
Section 1.1. The Merger
    1  
Section 1.2. Effective Time of the Merger
    1  
Section 1.3. Effect of Merger
    1  
Section 1.4. Certificate of Incorporation
    1  
Section 1.5. Bylaws
    1  
Section 1.6. Directors
    1  
Section 1.7. Officers
    2  
Section 1.8. Shares of Merger Sub
    2  
Section 1.9. Effect on Company Preferred Stock
    2  
Section 1.10. Effect on Company Common Stock
    2  
Section 1.11. Effect on Company Options
    3  
Section 1.12. Dissenting Shares
    3  
Section 1.13. Withholding Rights
    4  
Section 1.14. Procedure to Exchange Shares
    4  
 
       
ARTICLE II — CLOSING
    5  
 
       
Section 2.1. Closing
    5  
Section 2.2. Delivery of Estimates; Calculation of Merger Consideration and Per
Share Merger Consideration
    5  
Section 2.3. Payment of Preferred Stock Payment
    6  
Section 2.4. Payment of Merger Consideration
    6  
Section 2.5. Payment of Option Merger Consideration
    6  
Section 2.6. True Up of Estimated Merger Consideration
    6  
Section 2.7. Payment of Funded Indebtedness; Unpaid Company Transaction Expenses
    7  
Section 2.8. Closing Deliveries
    8  
Section 2.9. Termination in Absence of Closing
    8  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE OWNERS
    9  
 
       
Section 3.1. Existence and Qualification
    9  
Section 3.2. Authority, Approval and Enforceability
    9  
Section 3.3. Capitalization and Business Records
    10  
Section 3.4. No Company Defaults or Consents
    10  
Section 3.5. No Proceedings
    11  
Section 3.6. Employee Benefit Matters
    11  
Section 3.7. Financial Statements
    13  
Section 3.8. No Undisclosed Liabilities; Accounts Receivable; Liens
    13  
Section 3.9. Absence of Certain Changes
    14  
Section 3.10. Compliance with Laws
    15  
Section 3.11. Litigation
    15  
Section 3.12. Real Property
    15  
Section 3.13. Contracts
    16  
Section 3.14. Insurance
    17  
Section 3.15. Intangible Rights
    17  
Section 3.16. Equipment and Other Tangible Property
    18  
Section 3.17. Permits; Environmental Matters
    18  
Section 3.18. Banks
    19  
Section 3.19. Customers; Relationships
    19  
Section 3.20. Absence of Certain Business Practices
    19  
Section 3.21. Authorizations
    19  
Section 3.22. Transactions With Affiliates
    19  
Section 3.23. Brokers
    20  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
Section 3.24. Owner Organization and Authority
    20  
Section 3.25. Owner Authorization and Enforceability
    20  
Section 3.26. No Owner Defaults or Consents
    20  
Section 3.27. Owner Title to Securities
    20  
Section 3.28. Investment Representations
    20  
Section 3.29. No Other Representations and Warranties
    21  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
    22  
 
       
Section 4.1. Existence and Qualification
    22  
Section 4.2. Authority, Approval and Enforceability
    22  
Section 4.3. No Default or Consents
    22  
Section 4.4. No Proceedings
    22  
Section 4.5. Brokers or Finders’ Fees
    22  
Section 4.6. Parent SEC Filings
    23  
Section 4.7. No Undisclosed Liabilities
    23  
Section 4.8. Absence of Certain Changes or Events
    23  
Section 4.9. Tax Matters
    23  
Section 4.10. Financial Ability to Perform
    23  
 
       
ARTICLE V OBLIGATIONS PRIOR TO CLOSING
    24  
 
       
Section 5.1. Parent’s Access to Information and Properties
    24  
Section 5.2. Company’s Conduct of Business and Operations
    24  
Section 5.3. General Restrictions
    24  
Section 5.4. Notice Regarding Changes
    26  
Section 5.5. Ensure Conditions Met
    26  
Section 5.6. Employee Matters
    26  
Section 5.7. Cooperation with Respect to Financing
    26  
Section 5.8. No Shop
    27  
Section 5.9. Hart-Scott-Rodino
    27  
Section 5.10. Notice of Appraisal Rights and Action by Written Consent
    27  
 
       
ARTICLE VI CONDITIONS TO THE PARTIES’ OBLIGATIONS
    27  
 
       
Section 6.1. Conditions to Obligations of the Company
    27  
Section 6.2. Conditions to Obligations of Parent
    28  
 
       
ARTICLE VII POST-CLOSING OBLIGATIONS
    29  
 
       
Section 7.1. Further Assurances
    29  
Section 7.2. Publicity
    29  
Section 7.3. Post-Closing Indemnity
    29  
Section 7.4. Non-Competition, Non-Solicitation and Non-Disclosure
    30  
Section 7.5. Stock Exchange Listing; SEC Reports
    32  
 
       
ARTICLE VIII TAX MATTERS
    32  
 
       
Section 8.1. Representations and Obligations Regarding Taxes
    32  
Section 8.2. Indemnification for Taxes
    34  
Section 8.3. Additional Agreements
    36  
 
       
ARTICLE IX MISCELLANEOUS
    37  
 
       
Section 9.1. Limitation on Liability
    37  
Section 9.2. [Intentionally Omitted]
    39  
Section 9.3. Brokers
    39  
Section 9.4. Costs and Expenses
    39  
Section 9.5. Notices
    39  
Section 9.6. Dispute Resolution; Waiver of Jury Trial
    41  
Section 9.7. Representations and Warranties
    41  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
Section 9.8. Entire Agreement; Amendments and Waivers
    41  
Section 9.9. Binding Effect and Assignment
    42  
Section 9.10. Remedies
    42  
Section 9.11. Exhibits and Schedules
    42  
Section 9.12. Multiple Counterparts
    42  
Section 9.13. References and Construction
    42  
Section 9.14. Survival
    42  
Section 9.15. Attorneys’ Fees
    42  
Section 9.16. Risk of Loss
    42  
Section 9.17. Choice of Law; Venue
    43  
Section 9.18. Conflicts and Privilege
    43  
 
       
ARTICLE X OWNERS’ REPRESENTATIVE
    43  
 
       
Section 10.1. Appointment of Owners’ Representatives
    43  
Section 10.2. Authority
    43  
Section 10.3. Reliance
    44  
Section 10.4. Resignation and Removal
    44  
Section 10.5. No Liability
    44  
Section 10.6. Expenses
    44  
 
       
ARTICLE XI DEFINITIONS
    45  
 
       
Section 11.1. Affiliate
    45  
Section 11.2. Affiliated Group
    45  
Section 11.3. Available Cash
    45  
Section 11.4. Benefit Program or Agreement
    45  
Section 11.5. Bonus Plans
    45  
Section 11.6. Business Day
    45  
Section 11.7. Class A Common Stock
    45  
Section 11.8. Class B Common Stock
    45  
Section 11.9. Code
    45  
Section 11.10. Company Capital Stock
    45  
Section 11.11. Company Common Stock
    45  
Section 11.12. Competing Business
    45  
Section 11.13. Confidential Information
    46  
Section 11.14. Contracts
    46  
Section 11.15. Damages
    46  
Section 11.16. Equity Holder
    46  
Section 11.17. Exchange Ratio
    46  
Section 11.18. Funded Indebtedness
    46  
Section 11.19. GAAP
    46  
Section 11.20. Governmental Authorities
    47  
Section 11.21. Greenfield Competing Business
    47  
Section 11.22. Hazardous Material
    47  
Section 11.23. Knowledge of the Company
    47  
Section 11.24. Legal Requirements
    47  
Section 11.25. Management Owners
    47  
Section 11.26. Material Adverse Effect
    47  
Section 11.27. Non-Management Owner
    47  
Section 11.28. Option
    47  
Section 11.29. Option Plan
    48  
Section 11.30. Parent Common Stock
    48  
Section 11.31. Parent Common Stock Market Price
    48  
Section 11.32. Permits
    48  
Section 11.33. Permitted Liens
    48  
Section 11.34. Person
    48  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
Section 11.35. Properties
    48  
Section 11.36. Proportionate Share
    48  
Section 11.37. Regulations
    48  
Section 11.38. Series A Preferred Stock
    48  
Section 11.39. Subsidiary
    48  
Section 11.40. Tax
    48  
Section 11.41. Tax Return
    48  
Section 11.42. Trade Secrets
    49  
Section 11.43. Unpaid Company Expenses
    49  
Section 11.44. Used
    49  
Section 11.45. Vested Option
    49  
Section 11.46. Working Capital
    49  

 

-iv-



--------------------------------------------------------------------------------



 



     
LIST OF SCHEDULES
 
   
Schedule 1
  Election by Owners
Schedule 2.7
  Funded Indebtedness
Schedule 3.1
  Qualifications as Foreign Corporation
Schedule 3.3(a)
  Capitalization
Schedule 3.3(b)
  Options
Schedule 3.3(c)
  Subsidiaries
Schedule 3.4
  Company Defaults or Consents
Schedule 3.6(a)
  Employee Arrangements
Schedule 3.6(c)
  Compliance with Employee Benefit Plans
Schedule 3.6(f)
  Employees
Schedule 3.7
  Financial Statements
Schedule 3.8(a)
  Liabilities
Schedule 3.8(b)
  Accounts Receivable
Schedule 3.8(c)
  Ownership of Properties
Schedule 3.9(a)
  Absence of Changes
Schedule 3.9(b)
  Certain Actions
Schedule 3.10
  Compliance with Laws
Schedule 3.11
  Litigation
Schedule 3.12
  Leased Premises
Schedule 3.13
  Contracts
Schedule 3.14
  Insurance
Schedule 3.15
  Intangible Rights
Schedule 3.16(a)
  Equipment and Other Tangible Property
Schedule 3.16(b)
  Vehicles
Schedule 3.17(a)
  Permits
Schedule 3.17(b)
  Environmental Matters
Schedule 3.17(c)
  Noncompliance with Environmental Laws
Schedule 3.18
  Banks, Accounts and Authorized Signatories
Schedule 3.19
  Customers
Schedule 3.21
  Authorizations
Schedule 3.22
  Affiliate Transactions
Schedule 3.27
  Owner Title to Securities
Schedule 6.2(f)
  Terminations and Waivers
Schedule 7.4(a)(ii)
  Specified Competitive Businesses
Schedule 8.1
  Tax Matters
Schedule 11.5
  Bonus Plans
Schedule 11.36
  Proportionate Share
Schedule 11.46
  Working Capital
 
    LIST OF EXHIBITS
 
   
Exhibit A
  Opinion of Company Counsel

 

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of August 23, 2011, by and among Roadrunner Transportation Systems, Inc., a
Delaware corporation (“Parent”); Prime Acquisition Corp., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”); Prime Logistics Corp., a
Delaware corporation (the “Company”); and each of the stockholders of the
Company listed on the signature pages hereto (each individually a “Owner” and
collectively the “Owners”).
Recitals
A. The boards of directors of Parent, Merger Sub and the Company have determined
that it is in the best interests of their companies and shareholders for Parent
to acquire the Company through the statutory merger of Merger Sub with and into
the Company, with the Company as the surviving corporation (the “Merger”).
B. By executing this Agreement, the parties intend to establish the terms and
conditions of the Merger and to make certain representations, warranties and
agreements in connection therewith.
Agreement
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:
ARTICLE I — THE MERGER
Section 1.1. The Merger. Upon the terms and subject to the conditions hereof, at
the Effective Time (defined in Section 1.2), Merger Sub shall be merged with and
into the Company and the separate existence of Merger Sub shall thereupon cease,
and the Company shall continue as the surviving corporation in the Merger (the
“Surviving Corporation”) under the laws of the State of Delaware.
Section 1.2. Effective Time of the Merger. Subject to the terms and conditions
hereof, a Certificate of Merger (the “Certificate of Merger”) shall be filed
with the Secretary of State of the State of Delaware on the Closing Date in
accordance with the provisions of the Delaware General Corporation Law (the
“DGCL”). The Merger shall be effective at the time at which the Certificate of
Merger is accepted for filing by the Secretary of State of the State of Delaware
(the “Effective Time”).
Section 1.3. Effect of Merger. The Merger shall, from and after the Effective
Time, have all the effects provided herein, in the Certificate of Merger and in
the applicable provisions of the DGCL.
Section 1.4. Certificate of Incorporation. The certificate of incorporation of
Merger Sub as in effect immediately prior to the Effective Time shall be the
certificate of incorporation of the Surviving Corporation, until thereafter
changed or amended as provided therein or by applicable law, except that the
name of Merger Sub in Article I thereof shall be changed to “Prime Logistics
Corp.”
Section 1.5. Bylaws. The bylaws of Merger Sub as in effect immediately prior to
the Effective Time shall be the bylaws of the Surviving Corporation, until
thereafter changed or amended as provided therein or by applicable law.
Section 1.6. Directors. The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation, each to hold
office in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, in any case in the
manner provided in the certificate of incorporation and bylaws of the Surviving
Corporation and in accordance with applicable law.

 

1



--------------------------------------------------------------------------------



 



Section 1.7. Officers. The officers of the Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation, each to hold
office in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, in any case in the
manner provided in the certificate of incorporation and bylaws of the Surviving
Corporation and in accordance with applicable law.
Section 1.8. Shares of Merger Sub. As of the Effective Time, by virtue of the
Merger and without any action on the part of any Person, each issued and
outstanding share of common stock of Merger Sub shall be converted and become
one fully paid and nonassessable share of common stock, par value $0.01 per
share, of the Surviving Corporation.
Section 1.9. Effect on Company Preferred Stock.
(a) Treasury Shares. As of the Effective Time, by virtue of the Merger and
without any action on the part of any Person, each share of preferred stock of
the Company that is held in the Treasury of the Company shall automatically be
cancelled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor.
(b) Preferred Stock Payment. As of the Effective Time, by virtue of the Merger
and without any action on the part of any Person, and subject to Section 1.12,
each share of Series A Preferred Stock issued and outstanding shall be converted
into the right to receive from the Surviving Corporation, in the manner set
forth in Section 1.14 hereof, an amount in cash equal to the sum of (i)
$1,000.00 plus (ii) the amount of accrued but unpaid dividends on such share of
Series A Preferred Stock at the Effective Time, rounded down to the nearest
$0.01.
Section 1.10. Effect on Company Common Stock.
(a) Treasury Shares. As of the Effective Time, by virtue of the Merger and
without any action on the part of any Person, each share of Company Common Stock
that is held in the treasury of the Company shall automatically be cancelled and
retired and shall cease to exist, and no consideration shall be delivered in
exchange therefor.
(b) Shares Held by Parent or Merger Sub. As of the Effective Time, by virtue of
the Merger and without any action on the part of any Person, each share of
Company Common Stock that is owned by Parent or Merger Sub, if any, shall
automatically be cancelled and retired and shall cease to exist and no
consideration shall be delivered in exchange therefor.
(c) Election as to Company Common Stock. Each outstanding share of Company
Common Stock not otherwise cancelled pursuant to Section 1.10(a) and 1.10(b)
shall, as of the Effective Time, no longer be outstanding and shall
automatically be cancelled and shall cease to exist, and each holder of such
shares of outstanding Company Common Stock shall cease to have any rights with
respect thereto, except such holder shall be given the following option (the
“Election”):
(i) to elect to receive cash in an amount equal to (A) the number of shares of
Company Common Stock owned by such holder, multiplied by (B) the Per Share
Merger Consideration (such election, the “All Cash Election”); or
(ii) to elect to convert a portion of such holder’s shares of Company Common
Stock (the “Stock Portion”) into the right to receive such number of shares of
Parent Common Stock equal to the number of shares of Company Common Stock in the
Stock Portion multiplied by the Exchange Ratio, and the remainder of such
holder’s aggregate number of shares of Company Common Stock (the “Cash Portion”)
shall be converted into the right to receive cash in an amount equal to (A) the
number of shares of Company Common Stock in the Cash Portion, multiplied by
(B) the Per Share Merger Consideration (such election, the “Mixed Election”)
provided that:
A) Fractional shares of Parent Common Stock will not be issued and cash will be
paid in lieu thereof as provided in Section 1.10(e); and

 

2



--------------------------------------------------------------------------------



 



B) In no event shall, in the aggregate, more than twenty percent (20%) of
Company Common Stock issued and outstanding immediately prior to the Effective
Time be converted into and become shares of Parent Common Stock.
(d) Schedule of Owner Elections. Schedule 1 hereto sets forth opposite the name
of each holder of Company Common Stock the Election made pursuant to
Section 1.10(c) by such holder. If a holder of Company Common Stock entitled to
make an Election is not included on Schedule 1 hereto, all of such holder’s
shares of Company Common Stock shall be converted into the right to receive cash
in an amount equal to the Per Share Merger Price.
(e) Fractional Shares. No certificates or scrip representing less than one
(1) share of Parent Common Stock shall be issued upon the surrender for exchange
of a certificate or certificates which immediately prior to the Effective Time
represented outstanding shares of Company Common Stock. In lieu of any such
fractional share, each holder of such shares who would otherwise have been
entitled to a fraction of a share of Parent Common Stock, upon surrender of
certificates representing shares of Company Common Stock for exchange, shall be
paid upon such surrender cash (without interest) in an amount equal to such
fraction multiplied by the Parent Common Stock Market Price, rounded down to the
nearest $0.01.
Section 1.11. Effect on Company Options.
(a) Subject to Section 1.13, immediately prior to the Effective Time, by virtue
of the Merger and without any action on the part of the holder of any Vested
Option (an “Option Holder”), each Vested Option shall be cancelled in exchange
for the right to receive a single lump sum cash payment equal to the product of
(i) the number of shares of Company Common Stock issuable upon exercise of such
Vested Option, multiplied by (ii) the excess, if any, of (x) the Per Share
Merger Consideration over (y) the per share exercise price under such Vested
Option (the “Per Share Option Merger Consideration,” and in the aggregate, the
“Option Merger Consideration”). The Option Merger Consideration shall be treated
as compensation by the Company and the Company shall be entitled to deduct and
withhold applicable federal or state withholding tax.
(b) The Company shall (i) certify in writing to Parent within two (2) Business
Days prior to the Closing Date (x) the name of each Option Holder, (y) the
number of Vested Options such Option Holder owns, and (z) the extent to which
the “Investor IRR” (as defined in the Option Plan) for such Vested Options will
be met after giving effect to the Merger based on the estimated Per Share Merger
Consideration set forth in the Closing Payment Certificate contemplated by
Section 2.2(a), (ii) take all necessary action so that all Options that are not
Vested Options are cancelled prior to the Closing and no longer represent the
right to purchase Company Common Stock or the right to receive any other
consideration or have any other further force or effect, and (iii) promptly
advise Parent in writing if and to the extent any Vested Options are exercised
or non-vested Options are terminated prior to the Closing.
Section 1.12. Dissenting Shares. Notwithstanding anything in this Agreement to
the contrary, any issued and outstanding shares of the Company Capital Stock
held by a Person (a “Dissenting Stockholder”) who shall not have voted in favor
of the Merger or consented thereto in writing and who shall have properly
demanded appraisal in accordance with the provisions of Section 262 of the DGCL
concerning the right of holders of the Company Capital Stock to dissent from the
Merger and require appraisal of their shares (“Dissenting Shares”) shall not be
converted as described in this Article I but shall become the right to receive
such consideration as may be determined to be due to such Dissenting Stockholder
pursuant to Section 262 of the DGCL. If, after the Effective Time, such
Dissenting Stockholder withdraws his or its demand for appraisal or fails to
perfect or otherwise loses his or its right of appraisal, in any case pursuant
to the DGCL, his/her/its Dissenting Shares shall be deemed to be converted as of
the Effective Time into the right to receive cash equal in value to the Merger
Consideration to which such Dissenting Shareholder is entitled under Section 1.9
and Section 1.10(c)(i). The Company shall give Parent (i) prompt notice of any
demands for appraisal of shares received by the Company, and (ii) the
opportunity to participate with the Company (or, subsequent to the Effective
Time, the Owners’ Representative) in all negotiations and proceedings with
respect to any such demands. The Company will not voluntarily make any payment
with respect to any demands for appraisal and will not, except with the prior
written consent of Parent (which shall not be unreasonably withheld or delayed),
settle or offer to settle any such demands. By execution of this Agreement, each
Owner hereby waives his or its rights under Section 262 of the DGCL.

 

3



--------------------------------------------------------------------------------



 



Section 1.13. Withholding Rights. Each of the Company, the Surviving Corporation
and Parent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Equity Holder such amounts
as are required to be deducted and withheld with respect to the making of such
payment under the Code or any provisions of applicable state, local or foreign
Tax law. To the extent that amounts are so deducted and withheld by the Company,
the Surviving Corporation or Parent, such deducted and withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Equity
Holder in respect of which such deduction and withholding was made by the
Company, the Surviving Corporation or Parent.
Section 1.14. Procedure to Exchange Shares.
(a) As soon as reasonably practicable after the date of this Agreement, Parent
will provide to each holder of Company Capital Stock of record on the date of
this Agreement: (i) a letter of transmittal in a form reasonably acceptable to
the Company (the “Letter of Transmittal”), and (ii) instructions for effecting
the surrender of the certificate(s) representing Company Capital Stock in
exchange for cash payable in the Merger and, if applicable, Parent Common Stock
(including cash in lieu of fractional shares, if any). Any holder of a
certificate representing Company Capital Stock who, at least two (2) Business
Days prior to the Closing Date, surrenders such certificate to the Company for
cancellation, together with a duly executed Letter of Transmittal (copies of
which certificates and Letters of Transmittal shall promptly be provided to
Parent), shall be entitled, upon the Closing, to receive from Parent in exchange
therefor cash payable pursuant to the Merger and, if applicable, the shares of
Parent Common Stock (including cash in lieu of fractional shares, if any), which
shall be reflected in book entry form on Parent’s stock records, that such
holder is entitled to receive pursuant to this Agreement. Any holder of a
certificate representing Company Capital Stock who, after the date that is two
(2) Business Days prior to the Closing Date, surrenders such certificate to the
Company for cancellation, together with a duly executed Letter of Transmittal,
shall be entitled, as soon as practicable after the receipt thereof, and in no
event later than five (5) Business Days after receipt thereof, to receive from
Parent in exchange therefor cash payable pursuant to the Merger and, if
applicable, the shares of Parent Common Stock (including cash in lieu of
fractional shares, if any) into which the shares of Company Capital Stock
theretofore represented by such certificate shall have been converted pursuant
to this Agreement. To facilitate the foregoing, in the event that, as of the
Effective Time, any holder of Company Capital Stock of record as of the
Effective Time shall not have delivered to the Company a duly executed Letter of
Transmittal, the Surviving Corporation shall, as soon as reasonably practicable
after the Effective Time, mail to each such stockholder a Letter of Transmittal
and such related instructions.
(b) No interest will be paid or will accrue on the cash payable upon the
surrender of any certificate representing Company Capital Stock. If payment is
to be made to a Person other than the Person in whose name the certificate so
surrendered is registered, it shall be a condition of payment that such
certificate shall be properly endorsed or otherwise in proper form for transfer
and that the Person requesting such payment shall pay any transfer or other
Taxes required by reason of such certificate or establish to the satisfaction of
the Company that such Tax has been paid or is not applicable. Upon payment for a
surrendered certificate representing Company Capital Stock in accordance with
this Section 1.14, such certificate shall forthwith be cancelled. Until
surrendered and paid for as contemplated by this Section 1.14, each certificate
(other than certificates representing Dissenting Shares and certificates
representing any shares of Series A Preferred Stock or Company Common Stock to
be cancelled or retired pursuant to or Section 1.9(a), Section 1.10(a), or
Section 1.10(b)) shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the amount of cash or
stock, without interest, into which the shares of Company Capital Stock
theretofore represented by such certificate shall have been converted pursuant
to this Agreement.
(c) No dividends or other distributions declared after the Effective Time with
respect to Parent Common Stock shall be paid to the holder of any unsurrendered
certificate formerly representing shares of Company Common Stock until such
holder shall surrender such certificate in accordance with this Section 1.14.
After the surrender of a certificate in accordance with this Section 1.14, the
record holder thereof shall be entitled to receive any such dividends or other
distributions, without any interest thereon, which theretofore have become
payable with respect to shares of Parent Common Stock.

 

4



--------------------------------------------------------------------------------



 



(d) At the Effective Time, the stock transfer books of Company shall be closed
and no transfer of Company Common Stock shall thereafter be made or recognized.
If, after the Effective Time, certificates representing such shares are
presented for transfer, they shall be cancelled and exchanged for the Merger
Consideration as provided in this Agreement.
(e) In the event any certificate shall have been lost, stolen, destroyed or
mutilated, upon the making of an affidavit of that fact by the Person claiming
such certificate to be lost, stolen, destroyed or mutilated and, if required by
Parent, the making of an indemnity agreement in a form reasonably requested by
Parent and/or the posting by such Person of a bond in such amount as Parent may
reasonably direct as indemnity against any claim that may be made against it
with respect to such certificate, Parent will issue in exchange for such lost,
stolen, destroyed or mutilated certificate the Merger Consideration deliverable
in respect thereof pursuant to this Agreement.
ARTICLE II — CLOSING
Section 2.1. Closing. Unless otherwise agreed by Parent and the Company, subject
to the conditions stated in Article VI of this Agreement, the closing of the
transactions contemplated hereby (the “Closing”) shall be held at 9:00 a.m.,
local time, on August 31, 2011, or, if the conditions set forth in Article VI
have not been satisfied or waived on such date, on the fifth (5th) Business Day
after all such conditions shall have been satisfied or waived. The date upon
which the Closing occurs is hereinafter referred to as the “Closing Date.” The
Closing shall be deemed completed as of the Effective Time. The Closing Date
Working Capital shall be calculated as of 11:59 p.m. on the Closing Date.
Section 2.2. Delivery of Estimates; Calculation of Merger Consideration and Per
Share Merger Consideration.
(a) The Company shall provide to Parent, at least two (2) Business Days prior to
the Closing Date, a certificate (the “Closing Payment Certificate”) setting
forth its good faith estimates of each of the following: (i) Available Cash of
the Company and the Subsidiary as of the Closing Date, (ii) the Funded
Indebtedness of the Company and the Subsidiary, as of the Closing Date,
(iii) the Company’s Working Capital as of the Closing Date, (iv) the Per Share
Merger Consideration and amounts to be paid hereunder to each Equity Holder and
(v) Unpaid Company Expenses. Parent and its agents shall be entitled to review
the Closing Payment Certificate and any working papers, trial balances or
similar materials relating thereto prepared by the Company or its agents.
(b) For purposes of this Agreement, “Merger Consideration” means an amount equal
to the sum of (i) Ninety-Seven Million Five Hundred Thousand Dollars
($97,500,000), minus (ii) the amount of the Funded Indebtedness of the Company
and the Subsidiary as of the Closing, if any, plus (iii) the amount of the
Available Cash of the Company and the Subsidiary as of the Closing, minus
(iv) the excess, if any, of $1,200,000 over the Company’s Working Capital as of
the Closing Date, plus (v) the excess, if any, of the Company’s Working Capital
as of Closing Date over $1,800,000, minus (vi) Unpaid Company Expenses, subject
to further adjustment as provided in Section 7.3.
(c) For purposes of this Agreement, “Per Share Merger Consideration” means the
quotient of (i) the sum of (a) the aggregate Merger Consideration, less (b) the
aggregate amount paid pursuant to Section 1.9, plus (c) the aggregate exercise
price of all Vested Options outstanding immediately prior to the Effective Time,
divided by (ii) the sum of (x) the shares of Company Common Stock issued and
outstanding immediately prior to the Effective Time, plus (y) the shares of
Company Common Stock issuable upon the exercise of all Vested Options
outstanding immediately prior to the Effective Time, rounded down to the nearest
$0.01.

 

5



--------------------------------------------------------------------------------



 



Section 2.3. Payment of Preferred Stock Payment. Upon the Closing, Parent shall
pay (or cause to be paid) to each holder of Series A Preferred Stock the cash
into which such holder’s shares of Series A Preferred Stock shall have been
converted pursuant to this Agreement against delivery of a duly executed Letter
of Transmittal and surrender of the related certificates representing Series A
Preferred Stock for cancelation, all as more fully set forth in Section 1.14.
Each such payment shall be wired in immediately available funds, to the account
or accounts designated by the respective holder of Series A Preferred Stock in
their respective Letters of Transmittal.
Section 2.4. Payment of Merger Consideration. Subject to Section 2.6, upon the
Closing, Parent shall pay (or cause to be paid) to each holder of Company
Capital Stock the cash and, if applicable, Parent Common Stock (including cash
in lieu of fractional shares, if any) into which such holder’s shares of Company
Capital Stock shall have been converted pursuant to this Agreement against
delivery of a duly executed Letter of Transmittal and surrender of the related
certificates representing Company Capital Stock for cancellation, all as more
fully set forth in Section 1.14. Cash shall be wired, in immediately available
funds, to the account or accounts designated by the respective holders of
Company Capital Stock in their respective Letters of Transmittal. Parent Common
Stock shall be issued in book entry form in the name of the Person specified in
the Letter of Transmittal.
Section 2.5. Payment of Option Merger Consideration. Subject to Section 2.6, at
the Closing, Parent shall pay (or cause to be paid) to the Company, by wire
transfer of immediately available funds, the Option Merger Consideration, and
the Company shall pay to each Option Holder the Per Share Option Merger
Consideration. Such payments shall be subject to all applicable withholding and
employment taxes.
Section 2.6. True Up of Estimated Merger Consideration.
(a) Notwithstanding anything to the contrary in this Agreement, all payments
required to be made pursuant to Section 2.4 and Section 2.5 shall be based upon
the estimated Per Share Merger Consideration reflected in the Closing Payment
Certificate.
(b) As soon as practical (and in no event later than thirty (30) days after the
Closing Date) Parent shall cause to be prepared and delivered to Mason Wells
Buyout Fund II, Limited Partnership (the “Owners’ Representative”) its good
faith calculation of the Per Share Merger Consideration, including reasonably
detailed calculations of each item in the Closing Payment Certificate and
reasonably detailed schedules and data as may be appropriate to support such
calculations. The Owners’ Representative and its agents shall be entitled to
review Parent’s calculation of the Per Share Merger Consideration and any
working papers, trial balances or similar materials relating thereto prepared by
Parent or its accountants.
(c) The following clauses (i) and (ii) set forth the procedures for resolving
any disputes among the parties with respect to the determination of the Per
Share Merger Consideration (and, as a result thereof, the Per Share Option
Merger Consideration):
(i) Within thirty (30) days after delivery to the Owners’ Representative of
Parent’s calculation of the Per Share Merger Consideration pursuant to
Section 2.6(b), the Owners’ Representative may deliver to Parent a written
report (the “Report”) advising Parent either that the Owners’ Representative
(A) agrees with Parent’s calculation of the Per Share Merger Consideration, or
(B) deems that one or more adjustments are required. If Parent shall concur with
the adjustments proposed by the Owners’ Representative, or if Parent shall not
object thereto in a writing delivered to the Owners’ Representative within five
(5) Business Days after Parent’s receipt of the Report, the calculation of the
Per Share Merger Consideration set forth in the Report shall become final and
not be subject to further review, challenge or adjustment absent fraud or
manifest error. If the Owners’ Representative does not submit a Report within
the thirty (30) day period provided herein, then the Per Share Merger
Consideration as calculated by Parent shall become final and not subject to
further review, challenge or adjustment absent fraud or manifest error.

 

6



--------------------------------------------------------------------------------



 



(ii) In the event the Owners’ Representative submits a Report and Parent and the
Owners’ Representative are unable to resolve the disagreements set forth in such
Report within five (5) Business Days after Parent’s receipt of the Owners’
Representative Report, then such disagreements shall be referred to
PricewaterhouseCoopers LLP or another recognized firm of independent certified
public accountants selected by mutual agreement of the Owners’ Representative
and Parent (the “Settlement Accountants”), and the determinations of the
Settlement Accountants with respect to the Per Share Merger Consideration shall
be final and shall not be subject to further review, challenge or adjustment
absent fraud or manifest error. The Owners’ Representative and Parent shall
instruct the Settlement Accountants to use their best efforts to reach a
determination not more than thirty (30) days after such referral.
(iii) Each of the Owners (on the one hand) and Parent (on the other hand) shall
pay their or its own costs and expenses incurred in connection with this
Section 2.6. The costs and expenses of the services of the Settlement
Accountants shall be paid by the Owners (in accordance with each Owner’s
Proportionate Share) if (A) the absolute difference between (i) the Per Share
Merger Consideration resulting from the determinations of the Settlement
Accountants, and (ii) the Per Share Merger Consideration reflected in the
Report, is greater than (B) the absolute difference between (i) the Per Share
Merger Consideration resulting from the determinations of the Settlement
Accountants, and (ii) the Per Share Merger Consideration reflected in Parent’s
deliveries pursuant to Section 2.6(b); otherwise, such costs and expenses of the
Settlement Accountants shall be paid by Parent.
(d) If the final Per Share Merger Consideration is greater than the estimated
Per Share Merger Consideration reflected in the Closing Payment Certificate,
Parent shall cause the Surviving Corporation to pay to the Equity Holders (in
accordance with Section 2.4 and Section 2.5) the excess of (x) the aggregate
amounts required to be paid pursuant to Section 2.4 and Section 2.5, over
(y) the amounts theretofore paid pursuant to Sections 2.4, 2.5 and 2.6(a). If
the final Per Share Merger Consideration is less than the estimated Per Share
Merger Consideration reflected in the Closing Payment Certificate, the Owners
shall pay (in accordance with each Owner’s Proportionate Share) to the Surviving
Corporation the excess of (x) the amounts theretofore paid pursuant to
Sections 2.4, 2.5 and 2.6(a), over (y) the aggregate amounts required to be paid
pursuant to Section 2.4 and Section 2.5. Payments under this Section 2.6(d)
shall be made promptly after the Per Share Merger Consideration becomes final.
Section 2.7. Payment of Funded Indebtedness; Unpaid Company Transaction
Expenses.
(a) The Company represents and warrants to Parent that all Contracts evidencing
the Funded Indebtedness of the Company and the Subsidiary are set forth in
Schedule 2.7 hereto. At least three (3) Business Days prior to the Closing Date,
the Company shall provide Parent with customary pay-off letters (the “Pay-Off
Letters”) from all holders of Funded Indebtedness, if any (which letters shall
contain payoff amounts, per diem amounts, wire transfer instructions and an
agreement authorizing the debtor, upon full payment, to file UCC-3 termination
statements, other appropriate releases and an agreement to provide at the
Closing, any original promissory notes or other evidences of indebtedness marked
canceled), and make arrangements satisfactory to Parent for such holders to
provide to the Company recordable form lien releases, canceled notes, trademark
and patent assignments and other documents reasonably requested by Parent
simultaneously with the repayment of all such Funded Indebtedness. At the
Closing, Parent shall repay, or cause to be repaid, on behalf of the Company and
the Subsidiary, all Funded Indebtedness of the Company and the Subsidiary
outstanding as of the Closing Date, if any, all in accordance with the terms of
the Pay-Off Letters, by wire transfer of immediately available funds to the
accounts specified in such Pay-Off Letters.
(b) At least three (3) Business Days prior to the Closing Date, the Company
shall provide Parent with reasonable evidence of the amount of all Unpaid
Company Expenses, acknowledgments by each applicable obligee with respect
thereto, and wire transfer instructions (the “Expense Acknowledgments”). At the
Closing, Parent shall pay, or cause to be paid, on behalf of the Company and the
Subsidiary, all Unpaid Company Expenses by wire transfer of immediately
available funds to accounts specified in the Expense Acknowledgments.

 

7



--------------------------------------------------------------------------------



 



Section 2.8. Closing Deliveries.
(a) At the Closing, the Company shall deliver or cause to be delivered to
Parent:
(i) the Certificate of Merger, duly executed by the Company;
(ii) the stock book, stock ledger and minute books of the Company;
(iii) an updated Schedule 3.3(a) and Schedule 3.3(b) showing the number of
shares of each class of outstanding Company Capital Stock, as well as each
Vested Option, and the holders thereof immediately prior to Closing;
(iv) a certificate executed by the Company to the effect that the conditions set
forth in Section 6.2(a) and Section 6.2(e) have been satisfied;
(v) constructive possession of all originals and copies of agreements,
instruments, documents, deeds, books, records and files pertaining to the
Company or the Subsidiary (collectively, the “Records”) that are within the
possession of the Company or the Subsidiary;
(vi) constructive possession of all originals and copies of Records that are
within the possession of the Owners, but only to the extent that (A) neither the
Company nor the Subsidiary has possession of the original or copy of such
Records, and (B) such Records are necessary or useful in operating the Business;
(vii) evidence satisfactory to Parent that Parent’s designees shall be the only
authorized signatories with respect to the Company’s various accounts, credit
lines, safe deposit boxes or vaults set forth or required to be set forth in
Schedule 3.18; and
(viii) an affidavit stating that the shares of Company Capital Stock are not a
“United States real property interest” within the meaning of Section 897(c) of
the Code, dated as of the Closing Date and in form and substance required under
Sections 1.897-2(h) and 1.1445-2(c) of the Treasury Regulations.
(b) At or prior to the Closing, Parent shall deliver to Owners’ Representative:
(i) the Certificate of Merger, duly executed by Merger Sub; and
(ii) a certificate executed by an authorized officer of Parent, on behalf of
Parent, to the effect that the conditions set forth in Section 6.1(a) and
Section 6.1(b) have been satisfied.
Section 2.9. Termination in Absence of Closing.
(a) Subject to the provisions of Section 2.9(b) and Section 2.9(c), if by the
close of business on September 15, 2011, the Closing has not occurred, then
Parent, the Company or the Owners’ Representative may thereafter terminate this
Agreement by written notice to such effect to the other parties hereto, without
liability of or to any party to this Agreement or any stockholder, director,
officer, employee or representative of such party, unless the reason for Closing
having not occurred is (i) such party’s willful breach of the provisions of this
Agreement, or (ii) if all of the conditions to such party’s obligations set
forth in Article VI have been satisfied or waived in writing by the date
scheduled for the Closing pursuant to Section 2.1, the failure of such party to
perform its obligations under this Article II on such date; provided, however,
that the provisions of Sections 9.2 through 9.6 and Section 9.15 shall survive
any such termination; and provided further, however, that any termination
pursuant to this Section 2.9 shall not relieve any party hereto who was
responsible for Closing having not occurred as described in clauses (i) or
(ii) above of any liability for (x) such party’s willful breach of the
provisions of this Agreement, or (y) if all of the conditions to such party’s
obligations set forth in Article VI have been satisfied or waived in writing by
the date scheduled for the Closing pursuant to Section 2.1, the failure of such
party to perform its obligations under this Article II on such date.

 

8



--------------------------------------------------------------------------------



 



(b) This Agreement and the transactions contemplated herein may be terminated
and abandoned at any time on or prior to the Closing Date by notice from Parent
to the Owners’ Representative if:
(i) the representations and warranties made herein for the benefit of Parent are
untrue in any material respect; or
(ii) the Company or the Owners shall have defaulted in any material respect in
the performance of any material obligation under this Agreement, and such
default shall have not been cured within ten (10) days of written notice
thereof.
(c) This Agreement and the transactions contemplated herein may be terminated
and abandoned at any time on or prior to the Closing Date by notice from the
Owners’ Representative to Parent if:
(i) the representations and warranties made herein for the benefit of the Owners
are untrue in any material respect; or
(ii) Parent shall have defaulted in any material respect in the performance of
any material obligation under this Agreement, and such default shall have not
been cured within ten (10) days of written notice thereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE OWNERS
A. Company Representations. The Company hereby represents and warrants to Parent
and Merger Sub that:
Section 3.1. Existence and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. The Company has the corporate power to own, manage, lease and hold
its Properties and to carry on its business as and where such Properties are
presently located and such business is presently conducted. Neither the
character of the Company’s Properties nor the nature of the Company’s business
requires the Company to be duly qualified to do business as a foreign
corporation in any jurisdiction outside those identified in Schedule 3.1 hereto,
except where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect, and the Company is qualified as a
foreign corporation and in good standing in each jurisdiction listed in
Schedule 3.1.
Section 3.2. Authority, Approval and Enforceability. This Agreement has been
duly executed and delivered by the Company, and the Company has all requisite
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby, and to perform its obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally. The execution, delivery and
performance of this Agreement and the consummation by the Company of the Merger
and the other transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company (including approval of the
Company’s board of directors and stockholders) and, except for the notice
required by Section 228 of the DGCL, no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement or to consummate the
Merger or other transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------



 



Section 3.3. Capitalization and Business Records.
(a) The authorized Company Capital Stock consists of (i) 100,000 shares of
preferred stock, $0.00001 par value, of which 20,000 have been designated as
Series A Preferred Stock, (ii) 4,900,000 shares of common stock, par value
$0.00001 per share of which 4,400,000 shares have been designated as Class A
Common Stock and 500,000 shares have been designated as Class B Common Stock.
All issued and outstanding shares of Company Capital Stock are owned of record
as set forth on Schedule 3.3(a) hereto. All of the outstanding shares of Company
Capital Stock are duly authorized, validly issued, fully paid and non-assessable
and were not issued in violation of (i) any preemptive or other rights of any
Person to acquire securities of the Company, or (ii) any applicable federal or
state securities laws, and the rules and regulations promulgated thereunder
(collectively, the “Securities Laws”).
(b) Except as set forth on Schedule 3.3(b), there are no outstanding
subscriptions, Options, convertible securities, warrants, calls or similar
agreements relating to any shares of Company Capital Stock. Schedule 3.3(b) sets
forth a true and complete listing of all outstanding stock Options and warrants,
including (i) the name of the holder thereof, (ii) the number of shares of
Company Capital Stock subject thereto, (iii) the per share exercise price, (iv)
the date of grant, and (v) any applicable vesting schedule.
(c) Except for the Subsidiary, the Company does not own, directly or indirectly,
any outstanding securities of or other interests in any other corporation,
partnership, joint venture or other Person. The outstanding shares of capital
stock of the Subsidiary are validly issued, fully paid and non-assessable, and
all such shares are owned by the Company free and clear of any and all Liens of
any kind whatsoever, except as set forth in Schedule 3.3(c). There is no
existing option, warrant, call, commitment or agreement to which the Subsidiary
is a party requiring, and there are no convertible securities of the Subsidiary
outstanding which upon conversion would require, the issuance of any additional
shares of capital stock of the Subsidiary or other securities convertible into
shares of capital stock of the Subsidiary or other equity security of the
Subsidiary. The Subsidiary is a duly organized and validly existing corporation
or other entity in good standing under the laws of the jurisdiction of its
organization and, except where the failure to be so qualified would not
(individually or in the aggregate) have a Material Adverse Effect, is duly
qualified to do business and is in good standing under the laws of (i) each
jurisdiction in which it owns or leases real property and (ii) each other
jurisdiction in which the conduct of its business or the ownership of its assets
requires such qualification. The Subsidiary has all requisite corporate power
and authority to own its own Properties and carry on its business as presently
conducted.
(d) The copies of the certificate of incorporation and the bylaws of the Company
and the articles of incorporation and bylaws of Subsidiary provided to Parent
are true, accurate and complete and reflect all amendments made through the date
of this Agreement. The stock and minute books of the Company and the Subsidiary
made available to Parent for review were correct and complete as of the date of
such review, no further entries have been made through the date of this
Agreement, and such minute books contain an accurate record of all shareholder
and director actions taken by written consent or at a meeting since
September 30, 2009.
Section 3.4. No Company Defaults or Consents. Except as otherwise set forth in
Schedule 3.4 hereto, neither the execution and delivery of this Agreement nor
the carrying out of any of the transactions contemplated hereby will:
(i) violate or conflict with any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of the Company or the articles of
incorporation and bylaws of the Subsidiary;
(ii) violate any Legal Requirements applicable to the Company or the Subsidiary;
(iii) violate, conflict with, result in a breach of, constitute a default under
(whether with or without notice or the lapse of time or both), or accelerate or
permit the acceleration of the performance required by, or give any other party
the right to terminate, any Contract or Permit binding upon or applicable to the
Company or the Subsidiary;

 

10



--------------------------------------------------------------------------------



 



(iv) result in the creation of any Lien, charge or other encumbrance on any
Properties of the Company or the Subsidiary; or
(v) require either the Company or the Subsidiary to obtain or make any waiver,
consent, action, approval or authorization of, or registration, declaration,
notice or filing with, any private non-governmental third party or any
Governmental Authority.
Section 3.5. No Proceedings. No suit, action or other proceeding is pending or,
to the Knowledge of the Company, threatened before any Governmental Authority
seeking to restrain the Company or any of the Owners or prohibit their entry
into this Agreement or prohibit the Closing, or seeking damages against the
Company, the Subsidiary or any of their Properties as a result of the
consummation of this Agreement.
Section 3.6. Employee Benefit Matters.
(a) Schedule 3.6(a) provides a true and complete list of each (i) “employee
benefit plan,” as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (“ERISA”) that is sponsored, maintained
or contributed to by the Company or the Subsidiary for the benefit of the
employees or agents of the Company or the Subsidiary or with respect to which
the Company or the Subsidiary has or could reasonably be expected to have any
actual or contingent liability (each, a “Plan”); or (ii) Benefit Program or
Agreement.
(b) True, correct and complete copies of each of the Plans and each Benefit
Program or Agreement (if any), and related trusts, if applicable, including all
amendments thereto, have been furnished to Parent. There has also been furnished
to Parent, with respect to each Plan required to file such report or maintain
such description, the most recent reports on Form 5500 and the summary plan
description (if separate from the plan document).
(c) Except as otherwise set forth in Schedule 3.6(c) hereto,
(i) Neither the Company nor the Subsidiary contributes to or has an obligation
to contribute to, and neither the Company nor the Subsidiary has at any time
contributed to or had an obligation to contribute to, and neither the Company
nor the Subsidiary has any actual or contingent liability under (x) a
multiemployer plan within the meaning of Section 3(37) of ERISA or a multiple
employer plan within the meaning of Section 413(b) and (c) of the Code, (y) a
defined benefit plan subject to Title IV of ERISA or (z) a plan subject to
Section 412 of the Code;
(ii) Each of the Company and the Subsidiary has substantially and timely
performed all obligations, whether arising under Legal Requirements or by
contract, required to be performed by it in connection with the Plans and the
Benefit Programs and Agreements and, to the Knowledge of the Company, there have
been no material defaults or violations by any other party to the Plans or
Benefit Programs or Agreements;
(iii) All reports and disclosures relating to the Plans required to be filed
with or furnished to Governmental Agencies, Plan participants or Plan
beneficiaries have been filed or furnished in accordance with applicable Legal
Requirements in a timely manner, and each Plan and each Benefit Program or
Agreement has been administered in substantial compliance with its governing
documents;
(iv) Each of the Plans intended to be qualified under Section 401 of the Code
satisfies the requirements of such Section and has either (A) received a
favorable determination letter from the Internal Revenue Service (“IRS”)
regarding such qualified status or (B) is based upon a prototype plan that has
been approved by the IRS;
(v) There are no actions, suits or claims pending (other than routine claims for
benefits) or, to the Knowledge of the Company, threatened against, or with
respect to, any of the Plans or Benefit Programs or Agreements or their assets;

 

11



--------------------------------------------------------------------------------



 



(vi) All contributions required to be made to the Plans pursuant to their terms
and provisions and applicable Legal Requirements have been made timely;
(vii) None of the Plans nor any trust created thereunder or with respect thereto
has engaged in any “prohibited transaction” or “party-in-interest transaction”
as such terms are defined in Section 4975 of the Code and Section 406 of ERISA
that could reasonably be expected to subject any Plan, the Company, the
Subsidiary or any officer, director or employee thereof to a tax or penalty on
prohibited transactions or party-in-interest transactions pursuant to
Section 4975 of the Code or Section 502(i) of ERISA;
(viii) To the Knowledge of the Company, there is no matter pending (other than
routine qualification determination filings) with respect to any of the Plans or
Benefit Programs or Agreements before the IRS, the Department of Labor or the
Pension Benefit Guaranty Corporation;
(ix) Neither the Company nor the Subsidiary has any obligation to provide health
benefits or death benefits to former employees, except as specifically required
by law;
(x) Neither the execution and delivery of this Agreement nor the consummation of
any or all of the transactions contemplated hereby will: (A) entitle any current
or former employee of the Company or the Subsidiary to severance pay,
unemployment compensation or any similar payment, (B) accelerate the time of
payment or vesting or increase the amount of any compensation due to any such
employee or former employee or (C) directly or indirectly result in any payment
made to or on behalf of any person to constitute a “parachute payment” within
the meaning of Section 280G of the Code;
(xi) Each plan or arrangement to which the Company or the Subsidiary is party or
by which it is bound that constitutes a nonqualified deferred compensation plan
subject to Section 409A of the Code is in the form required by, and has been
operated in all material respects in compliance with, the provisions of
Section 409A of the Code and other generally applicable guidance published by
the IRS; and
(xii) Since September 30, 2009, there have not been any (i) work stoppages,
labor disputes or other significant controversies between the Company or the
Subsidiary and their employees, (ii) labor union grievances or organizational
efforts, or (iii) unfair labor practice or labor arbitration proceedings pending
or, to the Knowledge of the Company, threatened.
(d) None of the employees employed by the Company or the Subsidiary as of the
date of this Agreement are subject to union or collective bargaining agreements.
(e) Each of the Company and the Subsidiary is in compliance with all applicable
federal, state, and local laws respecting employment and employment practices,
terms and conditions of employment, compensation and wages and hours.
(f) Each of the Company and the Subsidiary is employing individuals who are
lawfully permitted to work in the United States and each employer is in
compliance with all applicable laws and regulations of the United States
regarding immigration and/or employment of non-citizen workers. Neither the
Company nor the Subsidiary has been notified of any pending or threatened
investigation by any branch or department of U.S. Immigration and Customs
Enforcement (“ICE”), or other federal agency charged with administration and
enforcement of federal immigration laws concerning it, and neither the Company
nor the Subsidiary has received any “no match” notices from ICE, the Social
Security Administration or the IRS within the previous 12 months of the date of
this Agreement.
(g) To the Knowledge of the Company, the Company and the Subsidiary have
properly classified individuals as employees or independent contractors and as
exempt or non-exempt.

 

12



--------------------------------------------------------------------------------



 



(h) Neither the Company nor the Subsidiary has implemented any facility closing
or mass layoff of employees as those terms are defined in the Worker Adjustment
Retraining and Notification Act of 1988, as amended, mass termination provisions
of any applicable employment standards legislation or any similar federal,
state, provincial or local law or regulation and no layoffs that could
reasonably be expected to implicate such laws or regulations up through and
including the Closing Date are currently contemplated or have been effected
within the six (6) months prior to Closing.
Section 3.7. Financial Statements. The Company has delivered to Parent true and
complete copies of (a) the audited balance sheets and related statements of
income and retained earnings with respect to the Company and the Subsidiary as
of and for the year ended December 31, 2010, and for the period October 1, 2009
through December 31, 2009, and (b) the unaudited balance sheets and related
statement of income with respect to the Company and the Subsidiary as of and for
the six (6) months ended June 30, 2011 (the “Interim Financial Statements” and
together with the financial statements in clause (a), the “Financial
Statements”); and said Financial Statements are attached to Schedule 3.7. Except
as set forth in Schedule 3.7, the Financial Statements present fairly in all
material respects the financial condition and results of operations of the
Company for the dates or periods indicated thereon in accordance with GAAP
applied on a consistent basis (except that the Interim Financial Statements do
not include GAAP footnote disclosure and are subject to normal year-end
adjustments which are not expected to be material). The accounting records of
the Company and the Subsidiary fairly reflect in all material respects, in
accordance with all applicable requirements of GAAP, (i) all transactions
relating to the Company and the Subsidiary, and (ii) all items of income and
expense, assets and liabilities and accruals relating to the Company and the
Subsidiary. The Company maintains a system of internal control over financial
reporting that is reasonably sufficient in all material respects to provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP. The Company has no
significant deficiencies or material weaknesses in the design or operation of
its internal control over financial reporting that would reasonably be expected
to adversely affect the Company’s ability to record, process, summarize and
report financial information and (ii) the Company does not have Knowledge of any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.
Section 3.8. No Undisclosed Liabilities; Accounts Receivable; Liens.
(a) Except for (i) the liabilities reflected on the Company’s December 31, 2010
balance sheet included with the Financial Statements, (ii) liabilities and
obligations (excluding liabilities for violation of Legal Requirements, breach
of contract, or tort) incurred since December 31, 2010 (the “Balance Sheet
Date”) in the ordinary course of business, (iii) executory contract obligations
under (x) Contracts listed in Schedule 3.13, and/or (y) Contracts not required
to be listed in Schedule 3.13, and (iv) the liabilities set forth in Schedule
3.8(a) hereto, neither the Company nor the Subsidiary has any material
liabilities or obligations (whether accrued, absolute or contingent, known,
unknown or otherwise), including but not limited to, material liabilities for
violation of Legal Requirements, breach of Contract, or tort.
(b) Except as otherwise set forth in Schedule 3.8(b) hereto, the accounts
receivable reflected in the December 31, 2010 balance sheet included in the
Interim Financial Statements and all of the Company’s and Subsidiary’s accounts
receivable arising since the Balance Sheet Date arose from bona fide
transactions in the ordinary course of business, and the services involved have
been sold, delivered and performed to the account obligors, no further filings
(with governmental agencies, insurers or others) are required to be made, and no
further services are required to be rendered in order to entitle the Company or
the Subsidiary to collect the accounts receivable in full. Except as set forth
in Schedule 3.8(b), no such account has been assigned or pledged to any other
person, firm or corporation, and, except only to the extent fully reserved
against as set forth in the Financial Statements, no defense or set-off to any
such account has been asserted by the account obligor or exists.
(c) Except as provided under the provisions of the agreements described in
Schedule 3.8(c) hereto, the Company and the Subsidiary has and will have as of
the Closing Date legal and beneficial ownership of its Properties, free and
clear of any and all Liens except the Permitted Liens.

 

13



--------------------------------------------------------------------------------



 



Section 3.9. Absence of Certain Changes.
(a) Except as otherwise set forth in Schedule 3.9(a) hereto, since the Balance
Sheet Date, there has not been:
(i) any event, circumstance or change that had or might have a Material Adverse
Effect; or
(ii) any damage, destruction or loss (whether or not covered by insurance) that
had or might have a Material Adverse Effect.
(b) Except as otherwise set forth in Schedule 3.9(b) hereto, since the Balance
Sheet Date, neither the Company nor the Subsidiary has done any of the
following:
(i) merged into or with or consolidated with, any other corporation or acquired
the business or assets of any Person;
(ii) purchased any securities of any Person;
(iii) created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any Funded Indebtedness, or made any loan or advance
to, or any investment in, any Person, except in each case in the ordinary course
of business;
(iv) made any change in any existing election, or made any new election, with
respect to any Tax law in any jurisdiction which election could reasonably be
expected to have an effect on the Tax treatment of the Company or the Subsidiary
or their operations;
(v) entered into, amended or terminated any material Contract;
(vi) sold, transferred, leased, mortgaged, encumbered or otherwise disposed of,
or agreed to sell, transfer, lease, mortgage, encumber or otherwise dispose of,
any Properties except (i) in the ordinary course of business, or (ii) pursuant
to any Contract specified in Schedule 3.13;
(vii) settled any claim or litigation, or filed any motions, orders, briefs or
settlement agreements in any proceeding before any Governmental Authority or any
arbitrator;
(viii) incurred or approved, or entered into any Contract to make, any
expenditures in excess of $100,000 (other than those arising in the ordinary
course of business or those required pursuant to any Contract specified in
Schedule 3.13);
(ix) maintained its books of account other than in the usual, regular and
ordinary manner on a basis consistent with prior periods or made any change in
any of its accounting methods or practices that would be required to be
disclosed under GAAP;
(x) adopted any Plan or Benefit Program or Agreement, or granted any increase in
the compensation payable or to become payable to officers or employees
(including, without limitation, any such increase pursuant to any bonus,
profit-sharing or other plan or commitment), other than merit increases to
non-officer employees in the ordinary course of business and consistent with
past practice;
(xi) suffered any extraordinary losses or waived any rights of material value;
(xii) made any payment to any Affiliate, including but not limited to any
distributions or other payments to any Owner, or forgiven any indebtedness due
or owing from any Affiliate to the Company;
(xiii) provided discounts on pricing or receivables other than in the ordinary
course, (B) accelerated the collection of receivables, (C) delayed the payment
of expenses, trade payables or other liabilities, or (D) changed in any material
respect the Company’s or the Subsidiary’s practices in connection with the
payment of payables and/or the collection of receivables;

 

14



--------------------------------------------------------------------------------



 



(xiv) engaged in any one or more activities or transactions (A) with an
Affiliate; or (B) outside the ordinary course of business;
(xv) declared, set aside or paid any dividends, or made any distributions or
other payments in respect of its equity securities, or repurchased, redeemed or
otherwise acquired any such securities;
(xvi) amended its certificate of incorporation or articles of incorporation, as
applicable, or bylaws;
(xvii) issued any capital stock or other securities, or granted, or entered into
any agreement to grant, any Options, convertible rights, other rights, warrants,
calls or agreements relating to its capital stock; or
(xviii) committed to do any of the foregoing.
Section 3.10. Compliance with Laws. Except as otherwise set forth in Schedule
3.10 hereto, the Company and the Subsidiary is and has been since September 30,
2009, in compliance in all material respects with any and all Legal Requirements
applicable to it. Except as otherwise set forth in Schedule 3.10 hereto and
without limiting the generality of the foregoing, neither the Company nor the
Subsidiary (x) has received or entered into any citations, complaints, consent
orders, compliance schedules, or other similar enforcement orders or received
any written notice from any Governmental Authority or any other written notice
that would indicate that it is not currently in compliance with all Legal
Requirements and (y) to the Knowledge of the Company, (i) no formal or informal
investigation or review related to the Company or the Subsidiary is being
conducted by any commission, board or other Governmental Authority, and (ii) no
such investigation or review is scheduled, pending or threatened against the
Company or the Subsidiary.
Section 3.11. Litigation. Except as otherwise set forth in Schedule 3.11 hereto,
there are no claims, actions, suits, investigations, proceedings or inquiries
against the Company or the Subsidiary pending or, to the Knowledge of the
Company, threatened in any court or before or by any Governmental Authority, or
before any arbitrator, and, to the Knowledge of the Company, there is no
reasonable basis for any such claim, action, suit, investigation, proceeding or
inquiry. Schedule 3.11 also includes a true and correct listing of all material
actions, suits, investigations, claims or proceedings that were pending, settled
or adjudicated since September 30, 2009.
Section 3.12. Real Property.
(a) Neither the Company nor the Subsidiary owns any real property (including
without limitation any option or other right or obligation to purchase any real
property).
(b) Schedule 3.12 sets forth a list of all leases, licenses or similar
agreements relating to the Company’s or the Subsidiary’s Use or occupancy of
real property owned by a third party (“Leases”), true and correct copies of
which (including amendments thereto) have previously been furnished to Parent,
in each case setting forth (i) the lessor and lessee thereof and the date of
each such Lease, and (ii) the street address and legal description of each
property covered thereby (the “Leased Premises”).

 

15



--------------------------------------------------------------------------------



 



(c) The Company or the Subsidiary have a valid leasehold interest in the Leased
Premises, free and clear of any Liens, encumbrances, covenants and easements or
title defects that have had or could reasonably be expected to have an adverse
effect on its Use and occupancy of the Leased Premises. The portions of the
buildings located on the Leased Premises that are used in the business of the
Company and the Subsidiary are in good repair and condition, normal wear and
tear excepted, and are in the aggregate sufficient to satisfy the Company’s and
the Subsidiary’s current and reasonably anticipated normal business activities
as conducted thereon and, to the Knowledge of the Company, there is no latent
material defect in the improvements on any Leased Premises, the structural
elements thereof, the mechanical systems (including, without limitation, all
heating, ventilating, air conditioning, plumbing, electrical, utility and
sprinkler systems) therein, the utility system servicing such Leased Premises or
the roofs which have not been disclosed to Parent in writing prior to the date
of this Agreement. Each of the Leased Premises (a) has direct access to public
roads or access to public roads by means of a perpetual access easement, such
access being sufficient to satisfy the current transportation requirements of
the business conducted at such parcel; and (b) is served by all utilities in
such quantity and quality as are necessary and sufficient to satisfy the current
business activities conducted at such parcel. Since September 30, 2009, neither
the Company, the Subsidiary nor any of their Affiliates has received notice of
(a) any condemnation, eminent domain or similar proceeding affecting any portion
of the Leased Premises or any access thereto, and, to the Knowledge of the
Company, no such proceedings are contemplated, (b) any special assessment or
pending improvement liens to be made by any Governmental Authority which
reasonably be expected to affect any of the Leased Premises, or (c) any
violations of building codes and/or zoning ordinances or other governmental
regulations with respect to the Leased Premises.
Section 3.13. Contracts.
(a) Except as otherwise set forth in Schedule 3.13 hereto, neither the Company
nor the Subsidiary is a party to or bound by any of the following, whether
written or oral:
(i) any Contract obligating the Company or the Subsidiary to spend in excess of
$150,000 in any twelve (12) month period;
(ii) any material lease or license with respect to any personal Properties,
whether as licensor or licensee;
(iii) any Contract relating to Funded Indebtedness, the guarantee of any
obligation, or the deferred payment of the purchase price of any Properties;
(iv) any shareholder, partnership, joint venture, limited liability company
operating or similar entity governance Contract;
(v) any Contract with any Affiliate of the Company or the Subsidiary relating to
the provision of funds, goods or services by or to the Company or the
Subsidiary;
(vi) any Contract for the sale of any assets other than in the ordinary course
of business;
(vii) any Contract that purports to limit the Company’s or the Subsidiary’s
freedom to compete freely in any line of business or in any geographic area;
(viii) any Contract with a customer listed or required to be listed in
Schedule 3.19 hereto;
(ix) any preferential purchase right, right of first refusal, or similar
Contract; or
(x) any other Contract that is material to the Company’s or the Subsidiary’s
business, results of operations, Properties, financial condition, assets,
liabilities, cash flows or working capital.
(b) All of the Contracts listed or required to be listed in Schedule 3.13 hereto
are valid, binding and in full force and effect, and neither the Company nor the
Subsidiary has been notified or advised by any party thereto of such party’s
intention or desire to terminate or modify any such Contract in any material
respect, except as disclosed in Schedule 3.13. Neither the Company, the
Subsidiary nor, to the Knowledge of the Company, any other party is in breach of
any of the terms or covenants of any Contract listed or required to be listed in
Schedule 3.13. Immediately following the Closing, the Company or the Subsidiary
will continue to be entitled to all of the benefits currently held by it under
each Contract listed or required to be listed in Schedule 3.13.

 

16



--------------------------------------------------------------------------------



 



(c) Except as otherwise set forth in Schedule 3.22 hereto, neither the Company
nor the Subsidiary is a party to or bound by any Contract or Contracts the terms
of which were arrived at by or otherwise reflect less-than-arms’-length
negotiations or bargaining.
Section 3.14. Insurance. Schedule 3.14 hereto is a complete and correct list of
all insurance policies (including, without limitation, fire, liability, workers’
compensation, umbrella and vehicular) presently in effect that relate to the
Company, the Subsidiary or their Properties, all of which have been in full
force and effect from and after the date(s) set forth in Schedule 3.14. Such
policies are sufficient for compliance by the Company and the Subsidiary with
all applicable Legal Requirements and all material Contracts. None of the
insurance carriers has indicated to the Company or the Subsidiary an intention
to cancel any such policy or to materially increase any insurance premiums
(including, without limitation, workers’ compensation premiums), or that any
insurance required to be listed in Schedule 3.14 will not be available in the
future on substantially the same terms as currently in effect. Neither the
Company nor the Subsidiary has a claim pending or anticipated against any of its
insurance carriers under any of such policies and, to the Knowledge of the
Company, there has been no actual or alleged occurrence of any kind which could
reasonably be expected to give rise to any such claim. Since December 31, 2007,
all notices required to have been given by the Company or the Subsidiary to any
insurance company have been timely and duly given, and no insurance company has
asserted that any claim is not covered by the applicable policy relating to such
claim.
Section 3.15. Intangible Rights. Set forth in Schedule 3.15 hereto is a list and
description of all material foreign and domestic patents, patent rights,
trademarks, service marks, trade names, brands and copyrights (whether or not
registered and, if applicable, including pending applications for registration)
owned, Used, licensed or controlled by the Company or the Subsidiary. The
Company and the Subsidiary owns or has the right to Use and shall as of the
Closing Date own or have the right to Use any and all information, know-how,
trade secrets, patents, copyrights, trademarks, tradenames, software, formulae,
methods, processes and other intangible properties that are customarily Used by
the Company and the Subsidiary for the ownership, management or operation of its
Properties (“Intangible Rights”) including, but not limited to, the Intangible
Rights listed in Schedule 3.15. Except as set forth in Schedule 3.15, (i) the
Company or the Subsidiary is the sole and exclusive owner of all right, title
and interest in and to all of the Intangible Rights, and, to the Company’s
Knowledge, has the exclusive right to use and license the same, free and clear
of any claim or conflict with the Intangible Rights of others; (ii) no
royalties, honorariums or fees are payable by the Company or the Subsidiary to
any person by reason of the ownership or use of any of the Intangible Rights;
(iii) there have been no claims since September 30, 2009, made against the
Company or the Subsidiary asserting the invalidity, abuse, misuse, or
unenforceability of any of the Intangible Rights and, to the Company’s
Knowledge, no grounds for any such claims exist; (iv) neither the Company nor
the Subsidiary has made any claim of any violation or infringement by others of
any of its Intangible Rights or interests therein and, to the Knowledge of the
Company, no grounds for any such claims exist; (v) neither the Company nor the
Subsidiary has received since September 30, 2009, any notice that it is in
conflict with or infringing upon the asserted intellectual property rights of
others in connection with the Intangible Rights, and neither the use of the
Intangible Rights nor the operation of the Company’s or the Subsidiary’s
business is infringing or has infringed upon any intellectual property rights of
others; (vi) the Intangible Rights are sufficient and include all intellectual
property rights necessary for the Company to lawfully conduct its business as
presently being conducted; (vii) no interest in any of the Company’s or the
Subsidiary’s Intangible Rights has been assigned, transferred, licensed or
sublicensed by the Company or the Subsidiary to any Person; (viii) to the extent
that any item constituting part of the Intangible Rights has been registered
with, filed in or issued by, any Governmental Authority, such registrations,
filings or issuances are listed in Schedule 3.15 and were duly made and remain
in full force and effect; (ix) to the Knowledge of the Company, there has not
been any act or failure to act by the Company or the Subsidiary or any of their
directors, officers, employees, attorneys or agents during the prosecution or
registration of, or any other proceeding relating to, any of the Intangible
Rights or of any other fact which could render invalid or unenforceable, or
negate the right to issuance of any of the Intangible Rights; (x) to the extent
any of the Intangible Rights constitutes proprietary or confidential
information, the Company and the Subsidiary have taken reasonable steps to
adequately safeguard such information from disclosure; and (xi) all of the
Company’s current Intangible Rights will remain in full force and effect
immediately following the Closing without alteration or impairment.

 

17



--------------------------------------------------------------------------------



 



Section 3.16. Equipment and Other Tangible Property. Except as otherwise set
forth in Schedule 3.16(a) hereto, the Company’s and the Subsidiary’s equipment,
furniture, machinery, tractors, trailers, and other vehicles, structures,
fixtures and other tangible property included in its Properties (the “Tangible
Company Properties”) is suitable for the purposes for which intended and in good
operating condition and repair consistent with normal industry standards, except
for ordinary wear and tear, and except for such Tangible Company Properties as
shall have been taken out of service on a temporary basis for repairs or
replacement consistent with the Company’s prior practices and normal industry
standards. To the Knowledge of the Company, the Tangible Company Properties are
free of any and all defects, and since September 30, 2009, there has not been
any significant interruption of the Company’s or the Subsidiary’s business due
to inadequate maintenance or obsolescence of the Tangible Company Properties.
Section 3.17. Permits; Environmental Matters.
(a) Except as otherwise set forth in Schedule 3.17(a) hereto, each of the
Company and the Subsidiary has all Permits necessary to own, operate, Use and/or
maintain its Properties and to conduct its business and operations as presently
conducted. All such Permits are in effect, no proceeding is pending or, to the
Knowledge of the Company, threatened to modify, suspend or revoke, withdraw,
terminate, or otherwise limit any such Permits, and no administrative or
governmental actions have been taken or, to the Knowledge of the Company,
threatened in connection with the expiration or renewal of such Permits, which
could adversely affect the ability of the Company and the Subsidiary to in all
material respects own, operate, use or maintain any of its Properties or conduct
its business and operations as presently conducted. Except as otherwise set
forth in Schedule 3.17(a) hereto, (i) no violations have occurred that remain
uncured, unwaived, or otherwise unresolved, or are occurring in respect of any
such Permits, other than inconsequential violations; (ii) no circumstances exist
that would prevent or delay the obtaining of any requisite consent, approval,
waiver or other authorization of the transactions contemplated hereby with
respect to such Permits that by their terms or under applicable law may be
obtained only after Closing; and (iii) there exists no set of facts which could
reasonably be expected to furnish a basis for the recall, withdrawal or
suspension of any registration, license, or other Permit, approval or consent of
any Governmental Authority with respect to the Company.
(b) Except as set forth in Schedule 3.17(b) hereto, (i) there are no claims,
liabilities, investigations, litigation, administrative proceedings, judgments
or orders relating to any Hazardous Materials (collectively called
“Environmental Claims”) asserted or, to the Knowledge of the Company, threatened
against the Company or the Subsidiary or relating to any real property currently
or formerly leased or otherwise Used by the Company or the Subsidiary; (ii)
neither the Company, the Subsidiary nor, to the Knowledge of the Company, any
current or prior owner, lessee or operator of said real property, has caused or
permitted any Hazardous Material to be used, generated, reclaimed, transported,
released, treated, stored or disposed of in a manner which could reasonably be
expected to form the basis for an Environmental Claim against the Company, the
Subsidiary or Parent; and (iii) no Hazardous Materials are or were in the last
five (5) years stored or otherwise located, and no underground or above-ground
storage tanks or surface impoundments are or were in the last five (5) years
located, on real property currently or formerly owned, leased or Used by the
Company, the Subsidiary or, to the Knowledge of the Company, on adjacent parcels
of real property, and no part of such real property or, to the Knowledge of the
Company, any part of such adjacent parcels of real property, including the
groundwater located thereon, is presently contaminated by Hazardous Materials.
(c) Except as set forth in Schedule 3.17(c) hereto, the Company and the
Subsidiary has been and is currently in compliance with in all material respects
all applicable environmental Legal Requirements, including obtaining and
maintaining in effect all Permits required by applicable environmental Legal
Requirements.

 

18



--------------------------------------------------------------------------------



 



Section 3.18. Banks. Schedule 3.18 hereto sets forth (i) the name of each bank,
trust company or other financial institution and stock or other broker with
which the Company or the Subsidiary has an account, credit line or safe deposit
box or vault, (ii) the names of all Persons authorized to draw thereon or to
have access to any safe deposit box or vault, (iii) the purpose of each such
account, safe deposit box or vault, and (iv) the names of all persons authorized
by proxies, powers of attorney or other like instrument to act on behalf of the
Company in matters concerning any of its business or affairs. Except as
otherwise set forth in Schedule 3.18 hereto, no such proxies, powers of attorney
or other like instruments are irrevocable.
Section 3.19. Customers; Relationships. Schedule 3.19 hereto sets forth (a) the
twenty (20) principal customers of the Company during each of the fiscal years
ended December 31, 2010, and 2009, as measured by highest gross revenue for each
such fiscal year and (b) the percentage of the Company’s gross revenue
attributable to each such customer during such fiscal year. Except as otherwise
set forth in Schedule 3.19 hereto, the Company maintains good business relations
with all customers listed or required to be listed in Schedule 3.19; and no such
customer has canceled, terminated or made any written threat to the Company to
cancel or otherwise terminate its business relationship with the Company or to
materially decrease its purchase or usage of the services of the Company.
Section 3.20. Absence of Certain Business Practices. None of the Company, nor
any other Affiliate or agent of the Company, or any other Person acting on
behalf of or associated with the Company, acting alone or together, has
(a) received, directly or indirectly, any rebates, payments, commissions,
promotional allowances or any other economic benefits, regardless of their
nature or type, from any customer, supplier, employee or agent of any customer
or supplier; or (b) directly or indirectly given or agreed to give any money,
gift or similar benefit to any customer, supplier, employee or agent of any
customer or supplier or any official or employee of any government (domestic or
foreign), or any political party or candidate for office (domestic or foreign),
or other Person who was, is or could reasonably be expected to be in a position
to help or hinder the business of the Company (or assist the Company in
connection with any actual or proposed transaction), in each case (i.e. with
respect to any matter under (a) and (b) above) which (i) could reasonably be
expected to subject the Company to any damage or penalty in any civil, criminal
or governmental litigation or proceeding, (ii) if not given in the past, could
reasonably be expected to have had an adverse effect on the business, results of
operations, financial conditions, or cash flows of the Company or the Subsidiary
exceeding $150,000 in value or (iii) if not continued in the future, could
reasonably be expected to have a Material Adverse Effect.
Section 3.21. Authorizations. Set forth in Schedule 3.21 hereto is a list of all
material authorizations, consents, approvals, franchises, licenses and Permits
required by any Person (other than a Governmental Authority) for the operation
of the business of the Company as presently operated (the “Other Person
Authorizations”). All of the Other Person Authorizations have been duly issued
or obtained and are in full force and effect, and the Company is, in all
material respects, in compliance with the terms of all the Other Person
Authorizations. The Company has no Knowledge of any facts which could reasonably
be expected to cause it to believe that the Other Person Authorizations will not
be renewed by the appropriate Person in the ordinary course. Each of the Other
Person Authorizations will continue in full force and effect following the
Closing, in each case without (i) the occurrence of any breach, default or
forfeiture of rights thereunder, or (ii) the consent, approval, or act of, or
the making of any filings with, any Person.
Section 3.22. Transactions With Affiliates. Except as set forth in Schedule 3.22
hereto and except for normal advances to employees consistent with past
practices, payment of compensation for employment to employees consistent with
past practices, and participation in scheduled Plans or Benefit Programs and
Agreements by employees, neither the Company nor the Subsidiary has purchased,
acquired or leased any property or services from, or sold, transferred or leased
any property or services to, or loaned or advanced any money to, or borrowed any
money from, or entered into or been subject to any management, consulting or
similar agreement with, or engaged in any other significant transaction with (in
each case either directly or indirectly) any Owner or any other officer,
employee, director or security holder of the Company or any of their respective
Affiliates. Except as set forth in Schedule 3.22, neither any Owner nor any
other Affiliate of the Company is, directly or indirectly, indebted to the
Company for money borrowed or other loans or advances, and the Company is not,
directly or indirectly, indebted to any such Person.

 

19



--------------------------------------------------------------------------------



 



Section 3.23. Brokers. Except for BB&T Capital Markets, Inc., no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon any arrangements made by or on behalf of the Company or the
Subsidiary.
B. Owner Representations. Each Owner, individually and not jointly and
severally, represents and warrants to Parent and Merger Sub with respect to such
Owner (and only such Owner) the following:
Section 3.24. Owner Organization and Authority. In the case of a Owner that is
not an individual, such Owner is an entity duly formed, legally existing and in
good standing under the laws of the jurisdiction of its organization.
Section 3.25. Owner Authorization and Enforceability. This Agreement has been
duly authorized, executed and delivered by such Owner. Such Owner has all
requisite power and capacity to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform his or its
obligations hereunder. Assuming the due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes the legal, valid and
binding obligation of such Owner, enforceable against such Owner in accordance
with its terms, except as such enforcement may be limited by general equitable
principles or by applicable bankruptcy, insolvency, moratorium, or similar laws
and judicial decisions from time to time in effect which affect creditors’
rights generally.
Section 3.26. No Owner Defaults or Consents. The execution and delivery of this
Agreement by such Owner and the performance by such Owner of his or its
obligations hereunder and thereunder will not violate in any material respect
any Legal Requirement applicable to such Owner or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, any Contract to which such Owner is a party, in each case except to the
extent that such violation, default or breach could not reasonably be expected
to delay or otherwise significantly impair the ability of the parties to timely
consummate the transactions contemplated hereby.
Section 3.27. Owner Title to Securities. Such Owner is the record and beneficial
owner of and has good and valid title to the shares of the Company Capital Stock
and Options, if applicable, set forth opposite such Owner’s name on
Schedule 3.3(a) and Schedule 3.3(b), free and clear of any and all Liens except
as set forth in Schedule 3.27.
Section 3.28. Investment Representations. In connection with such Owner’s Mixed
Election, each Owner electing to convert a portion of such Owner’s shares of
Company Common Stock into shares of Parent Common Stock pursuant to
Section 1.10(c)(ii) hereby represents and warrants to Parent as follows:
(a) In evaluating the suitability of an investment in Parent, such Owner has not
relied upon any representations or other information (whether written or oral)
from Parent, except as expressly set forth herein. Such Owner also acknowledges
that it has relied solely upon the information contained herein and upon
investigations made by it in making the Election decision.
(b) Such Owner is aware that an investment in Parent involves a high degree of
risk and has carefully considered the risk factors set forth in Parent’s Annual
Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).
(c) Such Owner is not relying upon Parent with respect to such Owner’s tax and
other economic circumstances in connection with its Election. In regard to the
tax and other economic considerations related to such investment, such Owner has
relied on the advice of, or has consulted with, only its own professional
advisors.

 

20



--------------------------------------------------------------------------------



 



(d) Such Owner is aware that the Parent Common Stock is being issued by means of
an exemption under the Securities Act of 1933, as amended (the “Securities
Act”), as well as exemptions under certain state securities laws for nonpublic
offerings, and that it makes the representations, declarations and warranties as
contained in this Section 3.29 with the intent that the same shall be relied
upon in determining its suitability as an acquirer of such Parent Common Stock.
(e) Such Owner is an “Accredited Investor” as defined in Rule 501 of
Regulation D and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in Parent and of making an informed investment decision.
(f) Such Owner is aware that it cannot sell or otherwise transfer the Parent
Common Stock without registration under applicable securities laws or without an
exemption therefrom, and is aware that it will be required to bear the financial
risks of its purchase for an indefinite period of time because, among other
reasons, the Parent Common Stock of Parent acquired hereunder has not been
registered with any regulatory authority and, therefore, cannot be transferred
or resold unless subsequently registered under applicable securities laws or an
exemption from such registration is available. Such Owner also understands that
Parent is under no obligation to register the Parent Common Stock acquired
hereunder on its behalf or to assist it in complying with any exemption from
registration under applicable securities laws.
(g) Such Owner recognizes that no federal or state agency has recommended or
endorsed the Election to receive Parent Common Stock or passed upon the adequacy
or accuracy of the information set forth herein, and that Parent is relying on
the truth and accuracy of the representations, declarations and warranties made
by such Owner as contained herein in issuing such stock.
(h) Such Owner has at all times been given the opportunity to obtain reasonably
requested additional information, to verify the accuracy of the information
received and to ask questions of and receive answers from certain
representatives of Parent concerning the terms and conditions of such Owner’s
investment in Parent and the nature and prospects of Parent’s business.
(i) Such Owner is acquiring the Parent Common Stock for investment for its own
account and not with a view to or for sale in connection with any distribution
of the Parent Common Stock to or for the accounts of others. Such Owner agrees
that it will not dispose of the Parent Common Stock, or any portion thereof or
interest therein, unless and until counsel for Parent shall have determined that
the intended disposition is permissible and does not violate the Securities Act
or the rules and regulations of the SEC thereunder, or the provisions of any
applicable state securities laws, or any rules or regulations thereunder.
(j) Such Owner understands and agrees that depending upon its state of
residence, a legend in substantially the following form may be placed on all
certificates evidencing the shares of Parent Common Stock:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) NOR ANY APPLICABLE STATE
SECURITIES LAWS BY REASON OF SPECIFIC EXEMPTIONS THEREUNDER RELATING TO THE
LIMITED AVAILABILITY OF THE OFFERING. THESE SECURITIES CANNOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF TO ANY PERSON OR ENTITY UNLESS SUBSEQUENTLY
REGISTERED UNDER THE ACT AND THE [SPECIFIC STATE SECURITIES CODE], IF SUCH
REGISTRATION IS REQUIRED.
Section 3.29. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (INCLUDING THE
SCHEDULES), NEITHER THE COMPANY NOR THE OWNERS MAKE ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY.

 

21



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
Parent and Merger Sub hereby represent and warrant to the Company and the Owners
that:
Section 4.1. Existence and Qualification. Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; has the corporate power to own, manage, lease and hold
its properties and to carry on its business as and where such properties are
presently located and such business is presently conducted; and is duly
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions where the character of its properties or the nature of
its business requires it to be so qualified.
Section 4.2. Authority, Approval and Enforceability. This Agreement has been
duly executed and delivered by Parent and Merger Sub and each of Parent and
Merger Sub has all requisite corporate power and legal capacity to execute and
deliver this Agreement, to consummate the transactions contemplated hereby, and
to perform its obligations hereunder. The execution and delivery of this
Agreement and the performance of the transactions contemplated hereby has been
duly and validly authorized and approved by all corporate action necessary on
behalf of Parent and Merger Sub. This Agreement constitutes the legal, valid and
binding obligation of Parent, enforceable in accordance with its terms, except
as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency, moratorium, or similar laws and judicial
decisions from time to time in effect which affect creditors’ rights generally.
Section 4.3. No Default or Consents. Neither the execution and delivery of this
Agreement nor the carrying out of the transactions contemplated hereby will:
(i) violate or conflict with any of the terms, conditions or provisions of
Parent’s or Merger Sub’s certificate of incorporation or bylaws;
(ii) violate any Legal Requirements applicable to Parent or Merger Sub;
(iii) violate, conflict with, result in a breach of, constitute a default under
(whether with or without notice or the lapse of time or both), or accelerate or
permit the acceleration of the performance required by, or give any other party
the right to terminate, any contract or Permit applicable to Parent or Merger
Sub;
(iv) result in the creation of any lien, charge or other encumbrance on any
property of Parent or Merger Sub; or
(v) require Parent or Merger Sub to obtain or make any waiver, consent, action,
approval or authorization of, or registration, declaration, notice or filing
with, any private non-governmental third party or any Governmental Authority,
except with respect to the HSR Act, defined below.
Section 4.4. No Proceedings. No suit, action or other proceeding is pending or,
to Parent’s knowledge, threatened before any Governmental Authority seeking to
restrain Parent or Merger Sub or prohibit their entry into this Agreement or
prohibit the Closing, or seeking Damages against Parent or Merger Sub or their
properties as a result of the consummation of this Agreement.
Section 4.5. Brokers or Finders’ Fees. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon any arrangements
made by or on behalf of Parent or Merger Sub.

 

22



--------------------------------------------------------------------------------



 



Section 4.6. Parent SEC Filings.
(a) Parent has filed or furnished all reports, schedules, forms, statements and
other documents required to be filed or furnished by Parent with the SEC under
the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since December 31, 2010 (the “Parent SEC Documents”).
(b) As of its respective filing date, or, if amended, as of the date of the last
amendment prior to the date of this Agreement, each Parent SEC Document complied
in all material respects with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such Parent SEC Document, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(c) The consolidated financial statements of Parent included in the Parent SEC
Documents (including, in each case, any notes or schedules thereto) (the “Parent
Financial Statements”), comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. The Parent Financial Statements fairly present in
all material respects the financial condition and the consolidated results of
operations and cash flows of Parent (on a consolidated basis) as of the
respective dates of and for the periods referred to in the Parent Financial
Statements, all in accordance with GAAP (except as otherwise noted therein),
subject, in the case of interim Parent Financial Statements, to normal year-end
adjustments and the absence of notes.
Section 4.7. No Undisclosed Liabilities. Except (a) as reflected or reserved
against in Parent’s consolidated balance sheets (or the notes thereto) included
in the Parent’s Annual Report on Form 10-K for the year ended December 31, 2010,
(b) as permitted or contemplated by this Agreement, (c) for liabilities and
obligations incurred since December 31, 2010 in the ordinary course of business
and (d) for liabilities or obligations which have been discharged or paid in
full in the ordinary course of business, neither Parent nor any subsidiary of
Parent has any liabilities or obligations of any nature, whether or not accrued,
contingent or otherwise, that would be required by GAAP to be reflected on a
consolidated balance sheet of Parent and its consolidated subsidiaries (or in
the notes thereto), other than those which would not reasonably be expected to
have, individually or in the aggregate, a material impact on Parent.
Section 4.8. Absence of Certain Changes or Events. Since January 1, 2011, and
through the date of this Agreement, except as otherwise contemplated by this
Agreement, there has not been any event, change, effect, development, condition
or occurrence that, individually or in the aggregate, has been or would
reasonably be expected to have, a material adverse effect on Parent and its
subsidiaries.
Section 4.9. Tax Matters. The Parent and its subsidiaries file their U.S.
federal income tax returns on a consolidated basis pursuant to a valid election
made in accordance with Treasury regulations Section 1.1502-75.
Section 4.10. Financial Ability to Perform. Parent has delivered to the Company
true and correct copies of the commitment letters of U.S. Bank National
Association, Regions Bank, SunTrust Bank, Branch Banking and Trust Company,
KeyBank National Association, and Stifel Bank & Trust (together, the “Debt
Commitment Letters”). Assuming Parent receives the debt financing contemplated
by the Debt Commitment Letters, the proceeds of such debt financing, together
with Parent’s available cash, will be sufficient to satisfy all of Parent’s
obligations under this Agreement. Since the date of their execution, there has
not been any change or modification to any of the Debt Commitment Letters.
Parent has not received any notice from any lender that it does not intend to
proceed with the debt financing contemplated by a Debt Commitment Letter and
Parent has no reason to believe that any lender will fail to so proceed.

 

23



--------------------------------------------------------------------------------



 



ARTICLE V
OBLIGATIONS PRIOR TO CLOSING
From the date of this Agreement until the Closing:
Section 5.1. Parent’s Access to Information and Properties. The Company shall
permit Parent and its authorized employees, agents, accountants, legal counsel
and other representatives to have access to the books, records, senior
executives, counsel, accountants, and other representatives of the Company at
all times reasonably requested by Parent upon reasonable notice, and in
coordination with the Company, for the purpose of conducting an investigation of
the Company’s financial condition, corporate status, operations, prospects,
business and Properties. The Company shall make available to Parent for
examination and reproduction all documents and data of every kind and character
relating to the Company in possession or control of, or subject to reasonable
access by, the Company and/or the Owners, including, without limitation, all
files, records, data and information relating to the Properties (whether stored
in paper, magnetic or other storage media) and all agreements, instruments,
contracts, assignments, certificates, orders, and amendments thereto. Also, the
Company shall allow Parent access to, and the right to inspect, its Properties,
except to the extent that such Properties are operated by a third-party
operator, in which case the Company shall use reasonable commercial efforts to
cause the operator of such Properties to allow Parent access to, and the right
to inspect, such Properties. The Company may limit the access granted pursuant
to this Section 5.1 to, other things, preserve the confidential nature of this
Agreement and the transactions contemplated hereby. Parent further agrees that
all information derived by Parent or any of its authorized representatives as a
result of the above shall be governed by the terms and conditions of that
certain Mutual Confidentiality Agreement between Parent and the Company dated
June 22, 2011. Without limiting the foregoing, neither Parent nor any of its
representatives shall communicate with any customer, vendor or other third party
with whom the Company or the Subsidiary has business dealings in connection with
this Agreement or the transactions contemplated hereunder unless (i) a
representative of the Company is permitted to participate in such
communications, or (ii) the Company has been given prior notice.
Section 5.2. Company’s Conduct of Business and Operations. The Company and each
Owner severally shall keep Parent reasonably advised as to all material
operations and proposed material operations relating to the Company. The Company
shall and shall cause the Subsidiary to, use all reasonable commercial efforts
to (a) conduct its business in the ordinary course, (b) keep available the
services of present employees, (c) maintain and operate its Properties in a good
and workmanlike manner, (d) pay or cause to be paid all costs and expenses
(including but not limited to insurance premiums) incurred in connection
therewith in a timely manner, (e) keep all Contracts listed or required to be
listed in Schedule 3.13 in full force and effect, (f) comply with all of the
material covenants contained in all such Contracts, (g) maintain in force until
the Closing Date insurance policies equivalent to those in effect on the date
hereof, (h) comply in all material respects with all applicable Legal
Requirements, and (i) preserve the present relationships of the Company with
customers, suppliers and other Persons having significant business relations
therewith.
Section 5.3. General Restrictions. Except as otherwise expressly permitted in
this Agreement, without the prior written consent of Parent, which consent shall
not be unreasonably withheld, the Company shall not and shall not permit the
Subsidiary to:
(a) declare, set aside or pay any dividends, or make any distributions or other
payments in respect of its equity securities, or repurchase, redeem or otherwise
acquire any such securities;
(b) merge into or with or consolidate with, any other corporation or acquire the
business or any substantial portion of the assets of any Person;
(c) purchase any securities of any Person;
(d) amend its certificate of incorporation or bylaws;

 

24



--------------------------------------------------------------------------------



 



(e) issue any capital stock or other securities, or grant, or enter into any
agreement to grant, any Options, convertibility rights, other rights, warrants,
calls or agreements relating to its securities;
(f) create, incur, assume, guarantee or otherwise become liable or obligated
with respect to any Funded Indebtedness (other than in accordance with the
Contracts set forth on Schedule 2.7), or make any loan or advance to, or any
investment in, any Person;
(g) become a party to or bound by any Contract of the type described in
Section 3.13(a), whether written or oral;
(h) amend or terminate any Contract listed or required to be listed in
Schedule 3.13;
(i) sell, transfer, lease, mortgage, encumber or otherwise dispose of, or agree
to sell, transfer, lease, mortgage, encumber or otherwise dispose of, any
Properties except (i) in the ordinary course of business, or (ii) pursuant to
any Contract specified in Schedule 3.13;
(j) settle any material claim or litigation, or file any material motions,
orders, briefs or settlement agreements in any proceeding before any
Governmental Authority or any arbitrator;
(k) incur or approve, or enter into any Contract to make, any capital
expenditures in excess of $100,000 (other than those required pursuant to any
Contract specified in Schedule 3.13);
(l) maintain its books of account other than in the usual, regular and ordinary
manner on a basis consistent with prior periods or make any change in any of its
accounting methods or practices except as may be required by a change in GAAP;
(m) make any material change to any Contract with any of the customers listed or
required to be listed in Schedule 3.19;
(n) accelerate collection of any notes or accounts receivable in advance of
their regular due dates or the dates when they would have been collected in the
ordinary course of business consistent with past practices;
(o) delay payment of any accrued expense, trade payable or other liability
beyond its due date or the date when such liability would have been paid in the
ordinary course of business consistent with past practices;
(p) make or change any election, change an annual accounting period, adopt or
change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to the Company or
the Subsidiary, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company or the Subsidiary, or take any other similar
action, or omit to take any action relating to the filing of any Tax Return or
the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action or omission would have
the effect of increasing the present or future Tax liability or decreasing any
present or future Tax benefit of the Company or the Subsidiary;
(q) engage in any activity or transaction outside the ordinary course of
business;
(r) enter into any transaction or make any commitment which could reasonably be
expected to result in any of the representations, warranties or covenants of the
Company and/or the Owners contained in this Agreement not being true and correct
after the occurrence of such transaction or event; or
(s) commit to do any of the foregoing.

 

25



--------------------------------------------------------------------------------



 



Section 5.4. Notice Regarding Changes.
(a) The Company shall promptly disclose to Parent in writing any change in facts
and circumstances that renders any of the representations and warranties made
herein by the Company inaccurate or misleading in any material respect if such
representations and warranties had been made as of the date of the occurrence of
the fact or circumstance in question.
(b) Parent shall promptly inform the Owners’ Representative in writing of any
change in facts and circumstances that could reasonably be expected to render
any of the representations and warranties made herein by Parent inaccurate or
misleading in any material respect if such representations and warranties had
been made as of the date of the occurrence of the fact or circumstance in
question.
Section 5.5. Ensure Conditions Met. Subject to the terms and conditions of this
Agreement, each party hereto shall severally use all reasonable commercial
efforts to take or cause to be taken all actions and do or cause to be done all
things required under applicable Legal Requirements in order to consummate the
transactions contemplated hereby, including, without limitation, (i) obtaining
all Permits, authorizations, consents and approvals of any Governmental
Authority or other Person which are required for or in connection with the
consummation of the transactions contemplated hereby and by the Collateral
Agreements, (ii) taking any and all reasonable actions necessary to satisfy all
of the conditions to each party’s obligations hereunder as set forth in
Article VI, and (iii) executing and delivering all agreements and documents
required by the terms hereof to be executed and delivered by such party on or
prior to the Closing; provided, however, that nothing in this Section 5.5 shall
require any party to (x) divest to others or hold separate any of its assets or
businesses or (y) pay any monies or incur any material liability that is not
contemplated by a Contract or Legal Requirement that is currently in existence.
Section 5.6. Employee Matters.
(a) From the date of this Agreement until the Closing, the Company shall take
all actions necessary or appropriate to cause each Plan or Benefit Program or
Agreement in effect on the date of this Agreement to remain in full force and
effect.
(b) Upon consent of the Company (which consent will not be unreasonably
withheld, conditioned or delayed), Parent may contact and make arrangements with
the Company’s employees for the purpose of discussing their continued employment
with the Surviving Corporation after the Closing and for the purpose of ensuring
the continuity of the Surviving Corporation’s business, and the Company agrees
not to discourage any such employees from consulting with Parent with respect
thereto.
Section 5.7. Cooperation with Respect to Financing.
(a) Parent shall use commercially reasonable efforts to take, or cause to be
taken, all actions necessary, proper or advisable to consummate the financing
contemplated by the Debt Commitment Letter at or prior to Closing. Parent will
from time to time provide such information as the Company may reasonably request
regarding the status of such financing, and will notify the Company if parent
has reason to believe that the financing contemplated by the Debt Commitment
Letter will not be available to Parent or Merger Sub on the Closing Date.
(b) The Company agrees to provide, and shall cause the Subsidiary and its
officers, employees and advisers to provide, commercially reasonable cooperation
in connection with the arrangement of Parent’s debt financing for the
transactions contemplated by this Agreement, including without limitation,
(i) upon reasonable notice and at reasonable times, making senior management
reasonably available to participate in lender and rating agency meetings and due
diligence sessions, (ii) cooperating in Parent’s preparation of bank/lender
and/or rating agency presentations, offering memoranda, and similar documents,
(iii) provided that no obligations arise unless there is a Closing hereunder,
executing and delivering in the name and on behalf of the Company and/or the
Subsidiary, any commitment letters, pledge and security documents, other
definitive financing documents or other reasonably requested certificates or
documents, and (iv) using reasonable commercial efforts to obtain, at Parent’s
sole expense, customary certificates of the Company’s chief financial officer,
comfort letters of accountants and legal opinions as may be reasonably requested
by Parent; provided, however, that nothing in this Section 5.7 shall require the
Company to (i) incur any financial obligation prior to the Closing, or (ii)
engage in any activities that could reasonably be expected to interfere in any
material respect with the operation of its business.

 

26



--------------------------------------------------------------------------------



 



Section 5.8. No Shop. From the date of this Agreement until the earlier of
(i) the Closing Date, or (ii) the termination of this Agreement, the Company and
each Owner severally shall not, and the Company and each Owner severally shall
cause the Company’s officers, directors, employees and other agents not to,
directly or indirectly, take any action to solicit, initiate or encourage any
offer or proposal or indication of interest in a merger, consolidation or other
business combination involving any equity interest in, or a substantial portion
of the assets of the Company, other than in connection with the transactions
contemplated by this Agreement. The Company shall immediately advise Parent of
the terms of any offer, proposal or indication of interest that it receives or
otherwise becomes aware of.
Section 5.9. Hart-Scott-Rodino. The parties hereto specifically agree to
promptly prepare and file their respective Notification and Report Forms under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR
Act”), in accordance with applicable law, if such filings are required under
applicable law with respect to this Agreement and the transactions contemplated
hereby. Each of the parties hereto shall furnish to the others such information
and assistance as any other party may reasonably request in connection with the
preparation of any such HSR Act filings or submissions and provide the others
with copies of all correspondence, filings or communications (or memoranda
setting forth the substance thereof) between such party or any of its
representatives, on the one hand, and any Governmental Authority or members of
their respective staffs, on the other hand, with respect to this Agreement and
the transactions contemplated hereby.
Section 5.10. Notice of Appraisal Rights and Action by Written Consent. Within
three Business Days after the date of this Agreement, in accordance with the
DGCL, the Company shall prepare and mail a notice (the “Stockholder Notice”), in
a form reasonably acceptable to Parent, to every holder of Company Common Stock
that did not execute this Agreement or a written consent effecting approval of
this Agreement and the transactions contemplated hereby. The Stockholder Notice
shall (a) provide the holders of Company Common Stock to whom it is sent with
notice of the actions taken in such written consent, including the approval of
the Merger, and (b) notify such holder of their dissent and appraisal rights
pursuant to Section 262 of the DGCL. The Stockholder Notice will include
therewith a copy of Section 262 of the DGCL and be sufficient in form and
substance to start the twenty (20)-day period during which a holder of Company
Common Stock must demand appraisal of such holder’s shares of Common Stock as
contemplated by Section 262(d)(2) of the DGCL. The Company shall give Parent
(i) prompt notice of any demands for appraisal of shares received by the
Company, and (ii) the opportunity to participate with the Company in all
negotiations and proceedings with respect to any such demands. The Company shall
not voluntarily make any payment with respect to any demands for appraisal and
shall not, except with the prior written consent of Parent, settle or offer to
settle any such demands.
ARTICLE VI
CONDITIONS TO THE PARTIES’ OBLIGATIONS
Section 6.1. Conditions to Obligations of the Company. The obligations of the
Company to carry out the transactions contemplated by this Agreement are
subject, at the option of the Company, to the satisfaction or waiver by the
Company of the following conditions:
(a) All representations and warranties of Parent contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, and
Parent shall have performed and satisfied in all material respects all covenants
and agreements required by this Agreement to be performed and satisfied by
Parent at or prior to the Closing, including delivery of the items set forth in
Section 2.8(b).

 

27



--------------------------------------------------------------------------------



 



(b) As of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by or on behalf of the Company, any Owner or any of their
Affiliates) shall be pending or threatened before any Governmental Authority
seeking to restrain the Company or prohibit the Closing or seeking Damages
against any Owner as a result of the consummation of this Agreement.
(c) If so requested by the Company, Parent shall have furnished the Company with
a certified copy of all necessary corporate action on its behalf approving its
execution, delivery and performance of this Agreement.
(d) The Company shall have received evidence, in form and substance satisfactory
to the Company, of the termination or expiration of the HSR Act waiting period
related to the Merger, and the consent to the transactions contemplated by this
Agreement of all Governmental Authorities.
Section 6.2. Conditions to Obligations of Parent. The obligations of Parent to
carry out the transactions contemplated by this Agreement are subject, at the
option of Parent, to the satisfaction or waiver by Parent of the following
conditions:
(a) All representations and warranties of the Company and the Owners contained
in this Agreement shall be true and correct in all material respects at and as
of the Closing, and (ii) the Company and the Owners shall have performed and
satisfied in all material respects all agreements and covenants required by this
Agreement to be performed and satisfied by them at or prior to the Closing,
including the items set forth in Section 2.8(a).
(b) As of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by or on behalf of Parent or any of its Affiliates) shall
be pending or threatened before any court or governmental agency seeking to
restrain Parent or prohibit the Closing or seeking Damages against Parent or the
Company or its Properties as a result of the consummation of this Agreement.
(c) The Company shall have furnished Parent with a certified copy of all
necessary corporate and stockholder action on its behalf approving the Company’s
execution, delivery and performance of this Agreement and the Merger.
(d) Parent shall have received the opinion letter of Baker & Daniels LLP,
counsel to the Company (“Company Counsel”), dated as of the Closing Date,
addressed to Parent and containing such exceptions and assumptions and in form
and substance which are reasonably satisfactory to Parent, and addressing the
legal opinions substantially similar to those set forth on Exhibit A hereto. In
rendering such opinion letter, Company Counsel may rely as to factual matters on
certificates of officers, directors and stockholders of the Company and on
certificates of governmental officials.
(e) Except for matters disclosed in Schedule 3.9(a) or Schedule 3.9(b) hereto,
since the Balance Sheet Date and up to and including the Closing, there shall
not have been any Material Adverse Effect.
(f) Parent shall have received evidence that the agreements set forth on
Schedule 6.2(f) hereto have been terminated.
(g) Parent shall have received evidence, in form and substance satisfactory to
Parent, of (x) the termination or expiration of the HSR Act waiting period
related to the Merger, and (y) the consent to the transactions contemplated by
this Agreement of all Persons, Governmental Authorities, quasi-governmental and
private third parties (including, without limitation, Persons leasing real or
personal property to the Company) listed on Schedule 6.2(g).
(h) No proceeding in which the Company, the Subsidiary or any Owner shall be a
debtor, defendant or party seeking an order for its own relief or reorganization
shall have been brought or be pending by or against such Person under any United
States or state bankruptcy or insolvency law.

 

28



--------------------------------------------------------------------------------



 



(i) Parent shall have received copies of the Pay-Off Letters and other evidence,
reasonably satisfactory to it, setting forth the amount of funds necessary for
the termination, at or prior to Closing, of all Funded Indebtedness and any and
all Liens, other than Permitted Liens, that encumber the Company’s Properties
pursuant thereto.
(j) Parent shall have obtained financing for the transactions contemplated
hereby on substantially the terms set forth on the Debt Commitment Letter or
reasonably equivalent substitute terms.
(k) Parent shall have received all audited historical and unaudited pro forma
Financial Statements with respect to the Company, if any, together with any
required consent of the Company’s independent public accountants, that may be
required to be included in Parent’s Current Report on Form 8-K to be filed in
connection with this Agreement and the Merger.
(l) Parent shall have received from the Company (i) evidence that upon the
Effective Time the Bonus Plans shall be terminated, (ii) a certificate setting
forth the amounts owed pursuant to the Bonus Plans through the Closing Date, and
(iii) written acknowledgements from the participants under the Bonus Plans that
upon receipt of such payments the Company shall have satisfied its obligations
under the Bonus Plans in full.
ARTICLE VII
POST-CLOSING OBLIGATIONS
Section 7.1. Further Assurances. Following the Closing, the parties hereto shall
severally execute and deliver such documents, and take such other action, as
shall be reasonably requested by any other party hereto to carry out the
transactions contemplated by this Agreement. If, at any time after the Effective
Time, any further assignments or assurances in law or any other things are
necessary or desirable to vest or to perfect or confirm of record in the
Surviving Corporation the title to any properties or rights of the Company
and/or Merger Sub, or otherwise to carry out the provisions of this Agreement,
the officers and directors of the Surviving Corporation are hereby authorized
and empowered, in the name of and on behalf of the Company and/or Merger Sub, to
execute and deliver any and all things necessary or proper to vest or perfect or
confirm title to such properties or rights in the Surviving Corporation, and
otherwise to carry out the purposes and provisions of this Agreement.
Section 7.2. Publicity. None of the parties hereto shall issue or make, or cause
to have issued or made, any public release or announcement concerning this
Agreement or the transactions contemplated hereby, without the advance approval
in writing of the form and substance thereof by Parent and the Owners’
Representative, except as required by any applicable Legal Requirements (in
which case, so far as possible, there shall be consultation among Parent and the
Owners’ Representative prior to such announcement), and Parent and the Owners’
Representative shall endeavor jointly to agree on the text of any public release
or announcement so approved or required. For purposes of clarity, the parties
acknowledge that disclosures by the Company to its stockholders concerning the
terms and conditions of this Agreement to enable such stockholders to comply
with reporting obligations owed to their direct and indirect owners shall not be
deemed to be “public disclosures.” Notwithstanding the foregoing, following the
Closing and without any further consent required, any party may disclose (a) to
its lenders and direct and indirect owners such information about this Agreement
and the transactions consummated hereunder as is customary for transactions of
this nature and (b) to the public generally, via press release, web site
disclosures, published “tombstones” and the like, the fact of this transaction
without disclosing any of the material terms of this Agreement, including,
without limitation, the amount of the Merger Consolidation.
Section 7.3. Post-Closing Indemnity.
(a) Subject to Section 9.1, from and after the Closing, the Owners shall
severally (in accordance with each Owner’s Proportionate Share) indemnify and
hold harmless Parent and its Affiliates, directors, officers and employees from
and against any and all Damages arising out of, resulting from or in any way
related to a breach of, inaccuracy in, or the failure to perform or satisfy any
of, the representations, warranties, covenants and agreements made by the
Company in this Agreement (it being agreed that, for purposes of this
Section 7.3 and Section 9.1, all qualifications and exceptions relating to
materiality, Material Adverse Effect or words of similar import (but not
specific dollar thresholds) shall be disregarded). Any payment made to Parent
pursuant to the indemnification obligations under this Section 7.3 shall
constitute a reduction in the Merger Consideration paid hereunder.

 

29



--------------------------------------------------------------------------------



 



(b) Subject to Section 9.1, from and after the Closing, each Owner shall
indemnify and hold harmless Parent from and against any and all Damages arising
out of, resulting from, or in any way related to a breach of, inaccuracy in, or
failure to perform or satisfy any of the representations, warranties, covenants
and agreements made by such Owner (but no other Owner) in this Agreement.
(c) Subject to Section 9.1, from and after the Closing, Parent shall indemnify
and hold harmless each Owner and its Affiliates, directors, officers and
employees from and against any and all Damages arising out of, resulting from or
in any way related to a breach of, inaccuracy in, or the failure to perform or
satisfy any of, the representations, warranties, covenants and agreements made
by Parent in this Agreement (it being agreed that, for purposes of this Section
7.3 and Section 9.1, all qualifications and exceptions relating to materiality,
material adverse effect or words of similar import (but not specific dollar
thresholds) shall be disregarded).
(d) THE RIGHTS OF INDEMNITY PROVIDED IN THIS SECTION 7.3 AND IN SECTION 8.2 AND
SECTION 9.3 ARE THE PARTIES’ SOLE AND EXCLUSIVE REMEDY AFTER THE EFFECTIVE TIME
RELATING IN ANY WAY TO BREACHES OF REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.
Section 7.4. Non-Competition, Non-Solicitation and Non-Disclosure.
(a) General. In consideration of the payment of the Merger Consideration, and in
order to induce Parent to enter into this Agreement and to consummate the
transactions contemplated hereby, each of the Management Owners and
Non-Management Owners, as applicable, hereby severally covenants and agrees as
follows:
(i) Without the prior written consent of Parent, no Management Owner nor any of
his Affiliates shall for a period of five (5) years from the Closing Date:
(1) directly or indirectly through another Person acquire or own in any manner
any interest in any Person, firm, partnership, corporation, association or other
Person that engages in any Competing Business anywhere in the United States (the
“Territory”), except for ownership of the Parent Common Stock and passive
ownership of one percent (1%) or less of any other Person whose securities have
been registered under the Securities Act or Section 12 of the Exchange Act; or
(2) be employed by or serve as an employee, agent, officer, director of, or as
an independent contractor as a consultant to, any Person that engages in any
Competing Business within the Territory.
(ii) Without the prior written consent of Parent, no Non-Management Owner nor
any of its Affiliates (it being understood that for purposes of this Section 7.4
“Affiliates” shall not include a Non-Management Owner’s limited partners or
investors) shall for a period of three (3) years from the Closing Date, directly
or indirectly through another Person, acquire or own (except for ownership of
the Parent Common Stock and passive ownership of one percent (1%) or less of any
other Person whose securities have been registered under the Securities Act or
Section 12 of the Exchange Act) in any manner any interest in (1) any of the
Persons identified on Schedule 7.4(a)(ii) or their respective subsidiaries or
divisions that engage in a Competing Business; or (2) any Greenfield Competing
Business.
(iii) Each Owner acknowledges and agrees that (A) it or he is selling the
goodwill of the Company’s and the Subsidiary’s business and is disposing of all
of its or his ownership interest in the Company in return for the consideration
provided for in this Agreement; (B) that the consideration provided for in this
Agreement is fair and adequate to compensate him for the goodwill of the
Company’s and the Subsidiary’s business and his ownership interest therein sold
pursuant hereto; (C) the covenants set forth above are reasonable and necessary
in terms of scope, duration, area and line of business; and (D) the covenants
set forth above are intended to protect the Company’s and the Subsidiary’s
legitimate business interests in light of the Surviving Corporation’s (and its
Affiliates’) intention to carry on a like business to that presently operated by
the Company. Each Owner expressly authorizes the enforcement of the covenants
provided for in this Section 7.4(a) by (1) the Surviving Corporation and the
Subsidiary, (2) the Surviving Corporation’s permitted assigns, and (3) any
successors to the Surviving Corporation’s business.

 

30



--------------------------------------------------------------------------------



 



(iv) Without the prior consent of the Surviving Corporation, no Owner shall for
a period of five (5) years from the Closing Date, directly or indirectly, on
behalf of himself, itself or any other Person, (A) attempt to employ or enter
into any contractual arrangement with any employee or former employee of the
Surviving Corporation or the Subsidiary, other than an Owner, unless such
employee or former employee has not been employed by the Surviving Corporation
or the Subsidiary for a period in excess of nine (9) months, (B) call on or
solicit any of the actual or targeted prospective customers of the Surviving
Corporation or the Subsidiary for any purpose related to selling any services
for any Competing Business, (C) make known any Confidential Information relating
in any way to the Surviving Corporation’s or the Subsidiary’s trade or business
relationships with its customers, nor (D) disparage or induce any other person
to disparage Parent, the Surviving Corporation or any of their respective
subsidiaries or Affiliates, or otherwise engage in any conduct that is injurious
to Parent’s or the Surviving Corporation’s or the Subsidiary’s reputation or
interests.
(b) Confidential Information.
(i) For a period of five (5) years from the Closing Date, no Owner shall
divulge, communicate or use to the detriment of the Surviving Corporation or the
Subsidiary or for the benefit of any other Person or Persons, any Confidential
Information or Trade Secrets (collectively, “Surviving Corporation Information”)
pertaining to the Surviving Corporation or any of its Affiliates. Any Surviving
Corporation Information now known, known as of the Closing Date, or acquired
after the Closing Date pursuant to this Agreement by any Owner with respect to
the Surviving Corporation or any of its Affiliates shall be deemed a valuable,
special and unique asset of the Surviving Corporation that is received by such
Owner in confidence. Each Owner will take reasonable steps to protect the
Surviving Corporation Information from disclosure. Notwithstanding the
foregoing, this Section 7.4(b) shall not apply with respect to (i) any Surviving
Corporation Information that is required to be disclosed by the Owners or their
Affiliates as a result of any Legal Requirement, or (ii) any disclosures
otherwise permitted under Section 7.2.
(ii) All Confidential Information shall be the exclusive property of the
Surviving Corporation and shall not be copied, duplicated, replicated,
transformed, modified or removed from the premises of the Surviving Corporation
except pursuant to the business of the Surviving Corporation and shall be
returned immediately to the Surviving Corporation on the Surviving Corporation’s
request at any time or destroyed and confirmed so in writing. Notwithstanding
the foregoing sentence, Confidential Information prepared solely by the Owners’
shall remain the property of such Owners and not subject to this
Section 7.4(b)(ii) but shall retain its character as confidential and subject to
the prohibitions on disclosure set forth herein.
(c) Use of Names. No Owner shall, directly or indirectly, use the name “Prime
Logistics Corp.,” “Prime Distribution Services” or any derivative thereof for
any commercial purpose whatsoever except in connection with disclosures via
press release, web site disclosures, published “tombstones” and the like
permitted under Section 7.2.
(d) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by any Owner or his or its Affiliates of any or all
of the covenants and agreements contained in this Section 7.4 may cause
irreparable harm and damage to Surviving Corporation or the Subsidiary in a
monetary amount which may be virtually impossible to ascertain. As a result,
such Owner recognizes and hereby acknowledges that Parent, the Surviving
Corporation and the Subsidiary shall be entitled to an injunction from any court
of competent jurisdiction enjoining and restraining any breach or violation of
any or all of the covenants and agreements contained in this Section 7.4 by such
Owner and/or his or its associates, Affiliates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other rights or remedies Parent, the Surviving
Corporation and/or the Subsidiary may possess hereunder, at law or in equity.
Nothing contained in this Section 7.4(d) shall be construed to prevent Parent,
Surviving Corporation or the Subsidiary from seeking and recovering from such
Owner (or his or its Affiliates) Damages sustained by it as a result of any
breach or violation by such party of any of the covenants or agreements
contained herein.

 

31



--------------------------------------------------------------------------------



 



(e) Savings Provisions. If at the time of enforcement of any of the covenants
contained in Section 7.4(a) above (the “Protective Covenants”), a court shall
hold that the duration, scope or area restrictions stated therein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed and directed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law. Each Owner has consulted with
legal counsel regarding the Protective Covenants and based on such consultation
has determined and hereby acknowledges that the Protective Covenants:
(i) protect a legitimate business interest; (ii) do not place an undue burden on
him; (iii) are reasonable in terms of duration, the scope and area restrictions
and are necessary to protect the goodwill of the business of the Surviving
Corporation and its Affiliates (including Parent) and the substantial investment
in the Surviving Corporation made by Parent pursuant to this Agreement; and
(iv) are not adverse to the public welfare. Each Owner further acknowledges and
agrees that the Protective Covenants are being entered into by him or it in
connection with the sale by such Owner of the goodwill of the business of the
Surviving Corporation pursuant to this Agreement and not directly or indirectly
in connection with any other relationship with Parent or any of its Affiliates.
Section 7.5. Stock Exchange Listing; SEC Reports. Parent shall use commercially
reasonable efforts to cause the shares of Parent Common Stock issued pursuant to
this Agreement to be approved for listing on the New York Stock Exchange,
subject to official notice of issuance, prior to the Closing Date. Parent shall
also use commercially reasonable efforts to file timely all reports required to
be filed by Parent under the Exchange Act to assure that the Parent Common Stock
issued pursuant to this Agreement is eligible for sale under Rule 144 of the
Securities Act.
ARTICLE VIII
TAX MATTERS
Section 8.1. Representations and Obligations Regarding Taxes. The Company
represents and warrants to, and agrees with, Parent that, except as set forth in
Schedule 8.1 hereto:
(a) Each of the Company and the Subsidiary has filed all Tax Returns that it has
been required to file. All such Tax Returns were correct and complete in all
material respects. All Taxes owed by the Company and the Subsidiary (whether or
not shown on any Tax Return and whether or not any Tax Return was required) have
been paid. Neither the Company nor the Subsidiary is currently the beneficiary
of any extension of time within which to file any Tax Return. No claim has ever
been made by a taxing authority in a jurisdiction where the Company or the
Subsidiary does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. There are no Liens on any of the Properties of the Company or
the Subsidiary that arose in connection with any failure (or alleged failure) to
pay any Tax, except for Liens for Taxes not yet due. Each of the Company and the
Subsidiary has since its inception filed its Tax Returns using the accrual
method of accounting.
(b) Each of the Company and the Subsidiary has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.
(c) There is no dispute or claim concerning any Tax liability of the Company or
the Subsidiary either (i) claimed or raised by any taxing authority in writing,
or (ii) as to which any Owner or other directors or officers (or employees
responsible for Tax matters) of the Company or the Subsidiary has actual
knowledge based upon personal contact with any agent of such taxing authority.
No issue relating to Taxes has been raised in writing by a taxing authority
during any pending audit or examination, and no issue relating to Taxes was
raised in writing by a taxing authority in any completed audit or examination,
that reasonably can be expected to recur in a later taxable period. The Company
has delivered to Parent correct and complete copies of all Federal income Tax
and other material Returns, examination reports and statements of deficiencies
assessed against or agreed to by the Company or the Subsidiary since
December 31, 2007.

 

32



--------------------------------------------------------------------------------



 



(d) Neither the Company nor the Subsidiary has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
(e) Neither the Company nor the Subsidiary is a party to any Tax allocation or
sharing agreement.
(f) The unpaid Taxes of the Company and the Subsidiary (i) did not, as of the
most recent fiscal month end, exceed the reserve for Tax liability (other than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent balance sheet
(rather than in any notes thereto) and (ii) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company and the Subsidiary in filing its Tax
Returns.
(g) Neither the Company nor the Subsidiary is a party to any joint venture,
partnership or other arrangement or contract that could be treated as a
partnership for Federal income tax purposes.
(h) Neither the Company nor the Subsidiary has entered into any sale leaseback
or leveraged lease transaction that fails to satisfy the requirements of Revenue
Procedure 2001-28 (or similar provisions of foreign law) or any safe harbor
lease transaction.
(i) Neither the Company nor the Subsidiary has or had a permanent establishment
in any foreign country and does not and has not engaged in a trade or business
in any foreign country.
(j) Neither the Company nor the Subsidiary has had any funded Indebtedness that
(i) was “corporate acquisition indebtedness” as defined in section 279 of the
Code; (ii) bore interest any portion of which was “disqualified interest” as
defined in section 163(j)(3) of the Code, or (iii) was an “applicable high yield
discount obligation” as defined in section 168(i)(1) of the Code. Neither the
Company nor the Subsidiary has deducted any amounts that would properly be
capitalized.
(k) Except as set forth on the attached “Taxes Schedule”, none of the Owners is
a foreign person within the meaning of Section 1445 of the Code.
(l) No taxing authority is asserting, or has stated in writing that it intends
to assert, a claim against the Company or the Subsidiary under or as a result of
Section 482 of the Code or any similar provision of any foreign, state or local
Tax law.
(m) All material elections with respect to Taxes affecting the Company and the
Subsidiary are disclosed or attached to a Tax Return of the Company or the
Subsidiary.
(n) All private letter rulings issued by the IRS to the Company or the
Subsidiary (and any corresponding ruling or determination of any state, local or
foreign taxing authority) have been disclosed in Schedule 8.1, and there are no
pending requests for any such rulings (or corresponding determinations).
(o) Neither the Company nor the Subsidiary will be required to include any items
of income in, or exclude any items of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date under Section 481(c) of the Code (or any corresponding or
similar provision of state, local or foreign income tax law); (ii) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income tax law); (iii) installment
sale or open transaction made on or prior to the Closing Date; (iv) cash method
or percentage of completion method of accounting; (v) Section 108(i) of the
Code; (vi) prepaid amount received on or prior to the Closing Date; or (vii)
intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of Tax law).

 

33



--------------------------------------------------------------------------------



 



(p) Each of the Company and the Subsidiary has disclosed on its Tax Returns all
positions taken therein that could reasonably be expected to give use to a
substantial understatement of Tax within the meaning of Section 6662 of Code (or
any similar provision under any state, local, or foreign tax law).
(q) Neither the Company nor the Subsidiary has been a member of an affiliated
group filing a consolidated federal income Tax Return. The Company does not have
any material liability for the Taxes of any Person (other than Taxes of the
Company) (i) under Treasury regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), (ii) as a transferee or successor,
(iii) by contract, or (iv) otherwise.
(r) Neither the Company nor the Subsidiary has distributed the stock of any
corporation in a transaction satisfying the requirements of Section 355 of the
Code within the last five (5) years, and the stock of the Company has not been
distributed in a transaction satisfying the requirements of Section 355 of the
Code within the last five (5) years.
(s) Neither the Company nor the Subsidiary has entered into any transaction
identified as a “reportable transaction” for purposes of Treasury regulations
Sections 301.6011-4(b). If the Company or the Subsidiary has entered into any
transaction such that, if the treatment claimed by it were to be disallowed, the
transaction would constitute a substantial understatement of federal income tax
within the meaning of Section 6662 of the Code, then it believes that it has
either (i) substantial authority for the tax treatment of such transaction or
(ii) disclosed on its Tax Returns the relevant facts affecting the tax treatment
of such transaction.
Section 8.2. Indemnification for Taxes.
(a) Subject to the limitations set forth in Section 9.1, the Owners shall
severally (in accordance with each Owner’s Proportionate Share) indemnify and
hold harmless Parent and its Affiliates, including, after the Closing, the
Surviving Corporation (each herein sometimes referred to as an “Indemnified
Taxpayer”) against, and protect, save and hold harmless each Indemnified
Taxpayer from, any and all claims, damages, deficiencies and losses and all
expenses, including, without limitation, attorneys’, accountants’ and experts’
fees and disbursements (all herein referred to as “Losses”) resulting from:
(i) A claim by any taxing authority for (A) except for Taxes reflected in the
calculation of Closing Date Working Capital, any Taxes of the Company or the
Subsidiary allocable to any period ending on or prior to the Closing Date or
allocable to any period that begins before and ends after the Closing Date
(subject to the provisions set forth below with respect to any Straddle Period),
and (B) any Taxes of the Company or the Subsidiary as a result of the
applicability of Treas. Reg. §1.1502-6 or similar provisions of foreign, state
or local Tax law for Taxes of the any other corporation affiliated with the
Company or any Company Subsidiary on or prior to the Closing Date;
(ii) A claim by any taxing authority for any Taxes arising from or occasioned by
the consummation of the Merger pursuant to this Agreement; or
(iii) Any misrepresentation or breach of any representation, warranty or
obligation set forth in this Article VIII.
In the case of Taxes that are payable with respect to any Taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”):
(A) the parties hereto shall treat the Closing Date as the last day of such
period (i.e., the parties hereto shall “close the books” effective as of
11:59 p.m. on such date) and shall elect to do so if permitted by applicable
law, and the parties acknowledge and agree that any payments made under
Section 2.5 or Section 2.7(b) shall be deemed to have been made immediately
prior to the Closing; and

 

34



--------------------------------------------------------------------------------



 



(B) the portion of any such Tax that is allocable to the portion of the taxable
period ending on the Closing Date shall be, (a) in the case of Taxes based on
income or receipts determined under the closing of the books method and (b) in
the case of other Taxes, deemed to be the amount of such Taxes for the entire
Straddle Period (after giving effect to amounts which may be deducted from or
offset against such Taxes with respect to such periods under the relevant Tax
law) (or in the case of such Taxes determined on an arrears basis, the amount of
such Taxes for the immediately preceding period), multiplied by a fraction the
numerator of which is the number of days in the Straddle Period ending on the
Closing Date (including the Closing Date) and the denominator of which is the
number of days in the entire Straddle Period. Any credit or refund resulting
from an overpayment of Taxes for a Straddle Period shall be prorated based upon
the method employed in this paragraph (B).
(b) Subject to the resolution of any Tax contest pursuant to Section 8.2(c),
upon notice from Parent to Owners’ Representative that an Indemnified Taxpayer
is entitled to an indemnification payment for a Loss pursuant to Section 8.2(a),
each Owner shall thereupon pay to the Indemnified Taxpayer such Owner’s
Proportionate Share of the amount that will indemnify and hold the Indemnified
Taxpayer harmless from such Loss, subject to Section 9.1(f).
(c) (i) If a claim shall be made by any taxing authority that, if successful,
would result in the indemnification of an Indemnified Taxpayer, the Indemnified
Taxpayer shall promptly notify Owners’ Representative in writing of such fact;
provided, however, that any failure to give such notice will not waive any
rights of the Indemnified Taxpayer except to the extent the rights of the
indemnifying party are actually materially prejudiced.
(ii) Owners shall have the right to defend the Indemnified Taxpayer against such
claim with counsel selected by Owners’ Representative satisfactory to the
Indemnified Taxpayer so long as (A) Owners’ Representative notifies the
Indemnified Taxpayer in writing within fifteen (15) days after the Indemnified
Taxpayer has given notice of such claim that Owners will indemnify the
Indemnified Taxpayer from and against the entirety of any Losses the Indemnified
Taxpayer may suffer resulting from, arising out of, relating to, in the nature
of, or caused by the claim (subject to the limitations set forth in
Section 9.1), (B) Owners provide the Indemnified Taxpayer with evidence
acceptable to the Indemnified Taxpayer that Owners will have the financial
resources to defend against the claim and fulfill their indemnification
obligations hereunder, (C) if the Indemnified Taxpayer is requested to pay the
Tax claimed and sue for a refund, Owners shall have advanced to the Indemnified
Taxpayer, on an interest free basis, the full amount the Indemnified Taxpayer is
required to pay, and (D) Owners conduct the defense of the claim actively and
diligently. To the extent the Indemnified Taxpayer may legally do so and to the
extent that it is compensated in advance by Owners for any out-of-pocket costs
and expenses thereby incurred, the Indemnified Party agrees to render such
assistance as Owners may reasonably request in connection with such defense.
(iii) Subject to the provisions of paragraph (ii) above, Owners shall be
entitled to prosecute such contest to a determination in a court of initial
jurisdiction, and if Owners shall reasonably request, to a determination in an
appellate court.
(iv) Owners shall not without the consent of Parent, which shall not be
unreasonably withheld or delayed, be entitled to settle or to contest any claim
relating to Taxes if the settlement of, or an adverse judgment with respect to,
the claim would be likely, in the good faith judgment of the Indemnified
Taxpayer, to cause the liability for any Tax of the Indemnified Taxpayer or of
any Affiliate of the Indemnified Taxpayer for any taxable period ending after
the Closing Date to increase (including, without limitation, by making any
election or taking any action having the effect of making any election, by
deferring the inclusion of any amount in income or by accelerating the deduction
of any amount or the claiming of any credit) or to take a position that, if
applied to any taxable period ending after the Closing Date, would be adverse to
the interest of the Indemnified Taxpayer or any Affiliate of the Indemnified
Taxpayer.

 

35



--------------------------------------------------------------------------------



 



(v) If, after actual receipt by the Indemnified Taxpayer of an amount advanced
by Owners pursuant to paragraph (ii)(C) above, the extent of the liability of
the Indemnified Taxpayer with respect to the indemnified matter shall be
established by the judgment or decree of a court that has become final or a
binding settlement with an administrative agency having jurisdiction thereof
that has become final, the Indemnified Taxpayer shall promptly pay to Owners any
refund received by or credited to the Indemnified Taxpayer with respect to the
indemnified matter (together with any interest paid or credited thereon by the
taxing authority and any recovery of legal fees from such taxing authority).
Notwithstanding the foregoing, the Indemnified Taxpayer shall not be required to
make any payment hereunder before such time as Owners shall have made all
payments or indemnities then due with respect to Indemnified Taxpayer pursuant
to this Article VIII.
(vi) If any of the conditions in Section 8.2(c)(ii) above are or become
unsatisfied, (A) the Indemnified Taxpayer may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to, the claim in
any manner it may deem appropriate (and the Indemnified Taxpayer need not
consult with, or obtain any consent from, Owner in connection therewith),
(B) Owners will reimburse the Indemnified Taxpayer (in accordance with each
Owner’s Proportionate Share) promptly and periodically for the costs of
defending against the claim (including, without limitation, attorneys’,
accountants’ and experts’ fees and disbursements) and (C) Owners will remain
responsible for any Losses (in accordance with each Owner’s Proportionate Share)
the Indemnified Taxpayer may suffer to the fullest extent provided in this
Section 8.2.
(d) Anything to the contrary in this Agreement notwithstanding, the
indemnification obligations of Owners under this Article VIII shall survive the
Closing until the expiration of three (3) years from the Closing Date. With
respect to any indemnification obligation for any Tax for which a taxing
authority asserts a claim within ninety (90) days before the end of such three
(3) year period an Indemnified Taxpayer shall be treated as having provided
timely notice to Owners by providing written notice to Owners’ Representative on
or before the ninetieth (90th) day after the Indemnified Taxpayer’s receipt of a
written assertion of the claim by the taxing authority.
(e) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement shall be paid by Owners when due, and each Owner will, at
his, her or its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable law,
Parent will, and will cause its Affiliates to, join in the execution of any such
Tax Returns and other documentation.
Section 8.3. Additional Agreements.
(a) The Company shall grant to Parent or its designees access at all reasonable
times to all of the Company’s books and records (including tax workpapers and
returns and correspondence with tax authorities), including the right to take
extracts therefrom and make copies thereof, to the extent such books and records
relate to taxable periods ending on or prior to or that include the Closing
Date. Parent shall (i) grant to Owners’ Representative access at all reasonable
times to all of the Company’s books and records (including tax workpapers and
returns and correspondence with tax authorities), including the right to take
extracts therefrom and make copies thereof, to the extent that such books and
records relate to the operations of the Company during taxable periods ending on
or prior to or that include the Closing Date, and (ii) otherwise cooperate with
Owner in connection with any audit of Taxes that relate to the business of the
Company prior to Closing.
(b) The Parent shall (at the Owners’ cost and expense (in accordance with each
Owner’s Proportionate Share) for Pre-Closing Period Returns relating to income
Taxes, including that portion of a Straddle Period Return allocable the
Pre-Closing Period, and at Parent’s expense for other Tax Returns) prepare and
file (or cause the preparation of and filing) with the appropriate governmental
Persons all Tax Returns that are due after the Closing and that have not been
filed prior to the Closing. Any such Tax Return for a Straddle Period or a
period ending prior to the Closing Date (“Pre-Closing Period Return”) shall be
(i) prepared by Somerset CPAs (subject to the review and approval of Parent)
consistent with past practice, except as required by law, and (ii) furnished to
the Owners’ Representative for its review at least ten (10) days prior to the
due date for filing such Tax Returns. Parent shall make such changes as
reasonably requested by the Owners’ Representative. The Owners will remit to the
Parent not less than seven (7) days prior to the due date (or extended due date)
of any Pre-Closing Period Returns or any Return for a Straddle Period (and
indemnify and hold the Parent harmless from and against) all Taxes due with
respect to such Tax Returns for which the Owners are liable pursuant to
Section 8.2, except to the extent such Taxes have been paid or deposited prior
to the Closing Date. The Owners and the Owners’ Representative shall cooperate
fully in connection with the preparation and filing of such Tax Returns.

 

36



--------------------------------------------------------------------------------



 



(c) To the extent not included as an asset in calculating Working Capital on the
Closing Payment Certificate or with respect to a carryback of a Tax attribute
arising after the Closing Date, Parent shall pay or cause payment to be made to
the Owners’ Representative (for distribution to the Equity Holders in accordance
with Section 2.4 and Section 2.5) an amount equal to all refunds of Taxes or
credits against Taxes received by Parent, the Surviving Corporation or any of
their respective subsidiaries for Tax periods ending on or before the Closing
Date or that portion of Straddle Periods ending on the Closing Date. Such
payments shall be made (i) with respect to a refund, within twenty (20) days
after the date such refund is received by Parent, the Surviving Corporation or
any of their respective subsidiaries, and (ii) with respect to a credit, within
twenty (20) days after the earlier of the date that (x) the credit has been
applied against any Tax or (y) a Tax Return realizing the benefit of such credit
has been filed with any Governmental Authority. Parent shall cause the Surviving
Corporation to carry back any losses for the taxable year ending with the
Effective Date.
ARTICLE IX
MISCELLANEOUS
Section 9.1. Limitation on Liability.
(a) The representations, warranties, agreements, and indemnities of the Company
and the Owners set forth in this Agreement shall survive the Closing; provided,
however, that the Owners shall have no liability under this Agreement to
indemnify (i) under Section 7.3(a) with respect to breaches of the provisions of
Section 3.4 (clauses (ii), (iii), (iv) and (v)), and Section 3.5 through 3.23
(collectively, the “Business Representations”), in each case unless the Owners’
Representative receives notice in writing from Parent of Parent’s claim for
indemnification on or before the fifteen (15)-month anniversary of the Closing
Date.
(b) The Owners shall be obligated to indemnify Parent and its Affiliates
severally (in accordance with each Owner’s Proportionate Share) (i) with respect
to breaches of the Business Representations and (ii) under Section 8.2 with
respect to Taxes other than income, payroll and withholding Taxes, only if and
to the extent the aggregate of all of their liability under such indemnity
obligations exceeds One Million Dollars ($1,000,000), it being understood that
such One Million Dollar ($1,000,000) figure is to serve as a “deductible” for
indemnification (for example, if the indemnity claims for which Owners would,
but for the provisions of this paragraph (b), be liable aggregate Two Million
Dollars ($2,000,000), Owners would then be liable for only One Million Dollars
($1,000,000). For purposes of clarification, all indemnity obligations of the
Owners under clauses (i) and (ii) above shall be aggregated for purposes of
determining whether such One Million Dollar ($1,000,000) deductable threshold
has been met. Any Tax Cost or Tax Benefit (as defined in Section 9.1(f))
received by Parent shall not be taken into consideration when determining
whether such One Million Dollar ($1,000,000) deductable threshold has been met.
In addition, in no event shall the aggregate indemnification liability (x) with
respect to the Business Representations and (y) under Section 8.2 with respect
to Taxes other than income, payroll and withholding Taxes, exceed Nine Million
Dollars ($9,000,000).

 

37



--------------------------------------------------------------------------------



 



(c) Parent shall be obligated to indemnify the Owners with respect to breaches
of the provisions of Section 4.3 (clauses (ii), (iii), (iv) and (v), and
Sections 4.4 through 4.8 (“Parent’s Business Representations”) only if and to
the extent the aggregate of all of its liability under such indemnity
obligations exceeds One Million Dollars ($1,000,000), it being understood that
such One Million Dollar ($1,000,000) figure is to serve as a “deductible” for
indemnification (for example, if the indemnity claims for which Parent would,
but for the provisions of this paragraph (c), be liable aggregate Two Million
Dollars ($2,000,000), Parent would then be liable for only One Million Dollars
($1,000,000). In addition, in no event shall the aggregate indemnification
liability with respect to Parent’s Business Representations exceed Nine Million
Dollars ($9,000,000). Parent shall have no liability under this Agreement to
indemnify the Owners for Parent’s Business Representations unless Parent
receives notice in writing from Owners’ Representative of an Owner’s claim for
indemnification on or before the fifteen (15)-month anniversary of the Closing
Date.
(d) For purposes of this Section 9.1(d), a party making a claim for indemnity
under this Agreement is hereinafter referred to as an “Indemnified Party” and
the party against whom such claim is asserted is hereinafter referred to as the
“Indemnifying Party.” All claims by any Indemnified Party under this Agreement
shall be asserted and resolved in accordance with the following provisions. If
any claim or demand for which an Indemnifying Party would be liable to an
Indemnified Party is asserted against or sought to be collected from such
Indemnified Party by a third party, said Indemnified Party shall with reasonable
promptness notify in writing the Indemnifying Party of such claim or demand
stating with reasonable specificity the circumstances of the Indemnified Party’s
claim for indemnification; provided, however, that any failure to give such
notice will not waive any rights of the Indemnified Party except to the extent
the rights of the Indemnifying Party are actually prejudiced or to the extent
that any applicable period set forth in Section 9.1(a) has expired without such
notice being given. The Indemnifying Party shall have the right, upon notice to
the Indemnified Party within fifteen (15) days after the Indemnified Party has
given notice to the Indemnifying Party of such third party claim, to defend,
manage and conduct any proceedings, negotiations or communications involving
such third party claim. In the event that the Indemnifying Party fails to assume
the defense of any third party claim within such fifteen (15) day period, the
Indemnified Party will have the right to undertake the defense of such third
party claim at the expense and for the account of the Indemnifying Party. Upon
request of the Indemnifying Party, the Indemnified Party shall, to the extent it
may legally do so and to the extent that it is compensated in advance by the
Indemnifying Party for any costs and expenses thereby incurred,
(i) take such action as the Indemnifying Party may reasonably request in
connection with such action,
(ii) allow the Indemnifying Party to dispute such action in the name of the
Indemnified Party and to conduct a defense to such action on behalf of the
Indemnified Party, and
(iii) render to the Indemnifying Party all such assistance (including providing
reasonable access to records and documents) as the Indemnifying Party may
reasonably request in connection with such dispute and defense.
(e) The amount of any indemnification obligations payable under this Agreement
by an Indemnifying Party will be computed net of any insurance proceeds with
respect to the matter for which such indemnification relates. Each Indemnified
Party must take and must cause their respective affiliates to take all
reasonable steps to mitigate and otherwise minimize the indemnification
obligations to the maximum extent reasonably possible upon and after becoming
aware of any event which would reasonably be expected to give rise to any
indemnification obligations, including without limitation using reasonable
efforts to collect available insurance proceeds and to pursue recoveries against
third parties. In addition, Parent must cause the Surviving Corporation to
maintain, following the Closing, insurance coverages appropriate to the
Surviving Corporation’s business activities
(f) In determining the indemnification obligation payable under this Agreement
(including under Section 7.3 and Section 8.2) by an Indemnifying Party, the
amount of Damages and Losses incurred by an Indemnified Party shall be
(i) increased to take into account any additional Tax cost incurred by the
Indemnified Party arising from the receipt of indemnification payments hereunder
(“Tax Costs”) and (ii) decreased to take into account any deduction, credit or
other Tax benefit actually realized by the Indemnified Party with respect to
such Damages and Losses (“Tax Benefits”). In computing the amount of any such
Tax Cost or Tax Benefit, the Indemnified Party shall be deemed to recognize all
other items of income, gain, loss, deduction or credit before recognizing any
item arising from the receipt of any indemnification payment hereunder or the
incurrence or payment of any indemnified Damages or Losses.

 

38



--------------------------------------------------------------------------------



 



(g) NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, NO INDEMNIFIED PARTY
WILL BE ENTITLED TO RECOVER ANY CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES IN CONNECTION WITH ANY CLAIM ASSERTED UNDER THIS AGREEMENT EXCEPT TO THE
EXTENT THAT SUCH DAMAGES HAVE BEEN PAID OR ARE PAYABLE BY AN INDEMNIFIED PARTY
TO A PERSON WHO IS NOT AN INDEMNIFIED PARTY HEREUNDER.
Section 9.2. [Intentionally Omitted].
Section 9.3. Brokers. Regardless of whether the Closing shall occur, (i) the
Owners shall (in accordance with each Owner’s Proportionate Share) indemnify and
hold harmless Parent from and against any and all liability for any brokers or
finders’ fees arising with respect to brokers or finders retained or engaged by
the Company or any Owner or their respective Affiliates in respect of the
transactions contemplated by this Agreement, and (ii) Parent shall indemnify and
hold harmless the Company and the Owners from and against any and all liability
for any brokers’ or finders’ fees arising with respect to brokers or finders
retained or engaged by Parent or its Affiliates in respect of the transactions
contemplated by this Agreement.
Section 9.4. Costs and Expenses. Each of the parties to this Agreement shall
bear his, her or its own expenses incurred in connection with the negotiation,
preparation, execution and closing of this Agreement and the transactions
contemplated hereby including financial advisors’, attorneys’, brokers’ and
other professional fees and expenses (the “Transaction Expenses”); provided,
however, (a) that the Owners shall be responsible for and shall discharge all
Transaction Expenses (in accordance with each Owner’s Proportionate Share)
incurred by or on behalf of the Company prior to the Closing, and (b) each Owner
shall be responsible for and shall discharge all Transaction Expenses incurred
by or on behalf of such Owner prior to the Closing (it being the parties’
agreement that the Company shall not bear or otherwise be liable for any such
expenses).
Section 9.5. Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, by facsimile or e-mail or by Federal Express, UPS, or other reputable
overnight courier as follows:

     
IF TO BUYER:
  Roadrunner Transportation Systems, Inc.
4900 S. Pennsylvania Avenue
Cudahy, WI 53110-8903
Attn.: Peter Armbruster
Fax: (414) 486-0092
Email: parmruster@rrts.com
 
   
 
  With copies to:
 
   
 
  HCI Equity Partners
IDS Center
80 South 8th Street, Suite 4508
Minneapolis, MN 55402
Attn.: Judy Vijums
Fax: (612) 332-2012
Email: jvijums@hciequity.com
 
   
 
  and
 
   
 
  Greenberg Traurig, LLP
2375 East Camelback Road, Suite 700
Phoenix, AZ 85016
Attn.: Brandon Lombardi
Fax: (602) 445-8679
Email: lombardib@gtlaw.com

 

39



--------------------------------------------------------------------------------



 



     
IF TO THE COMPANY (PRIOR TO THE CLOSING), ANY OF THE OWNERS OR THE OWNERS’
REPRESENTATIVE:
  Mason Wells Buyout Fund II, Limited Partnership,
Owners’ Representative
411 E. Wisconsin Avenue, Suite 1280
Milwaukee, WI 53202
Attn.: Kevin P. Kenealey
Fax: (414) 727-6410
Email: kkenealey@masonwells.com
 
   
 
  Mark R. Holden
315 East 650 North
West Lafayette, IN 47906
Fax: (765) 337-6582
Email: holdenmark59@aol.com
 
   
 
  Jerry R. Linzey
5062 Shooting Star Lane
West Lafayette, IN 47906
Fax: (765) 586-1342
Email: jerrylinzey@yahoo.com
 
   
 
  Anthony W. Lenhart
13328 Ridgemoor Drive
Prospect, KY 40059
Fax: (502) 777-8369
Email: tonylen@yahoo.com
 
   
 
  Richard A. Mitchell, Jr.
16821 Mallet Hill Drive
Louisville, KY 40245
Fax: (502) 777-2399
Email: finstrat@msn.com
 
   
 
  With a copy to:
 
   
 
  Baker & Daniels LLP
600 E. 96th Street, Suite 600
Indianapolis, IN 43240
Attn.: Trevor Belden
Fax: (317) 569-4800
Email: trevor.belden@bakerd.com

Notice given by facsimile or e-mail shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next normal Business Day after receipt if not received during
the recipient’s normal business hours. All Notices by facsimile or email shall
be confirmed by the sender thereof promptly after transmission in writing by
registered or certified mail, personal delivery, Federal Express, UPS or other
reputable overnight courier.

 

40



--------------------------------------------------------------------------------



 



Section 9.6. Dispute Resolution; Waiver of Jury Trial. Subject to Section 2.5
hereof, if the parties should have a dispute arising out of or relating to this
Agreement or the parties’ respective rights and duties hereunder, then the
parties will resolve such dispute in the following manner:
(a) Any party may at any time deliver to the others a written dispute notice
setting forth a brief description of the issue(s) for which such notice
initiates the dispute resolution mechanism contemplated by this Section 9.6.
(b) During the thirty (30)-day period following the delivery of the notice
described in Section 9.6(a) above, appropriate representatives of the parties
will meet and seek to resolve the disputed issue(s) through negotiation.
(c) If such representatives of the parties are unable to resolve the disputed
issue(s) through negotiation, then after the period described in Section 9.6(b)
above, the parties (or either of them) will refer the issue (to the exclusion of
a court of law) to final and binding arbitration in Milwaukee, Wisconsin in
accordance with the then existing Commercial Arbitration Rules (the “Rules”) of
the AAA, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof; provided, however, that the law
applicable to any controversy shall be as set forth in Section 9.17 hereof. In
any arbitration pursuant to this Agreement, the award or decision shall be
rendered by a panel of three arbitrators (unless Parent and Owners’
Representative mutually agree to a single arbitrator, in which case there shall
be a single arbitrator) who shall be appointed by mutual agreement of Parent and
Owners’ Representative. In the event of the failure of Parent and Owners’
Representative to agree within forty-five (45) days after the commencement of
the arbitration proceeding upon the appointment of panel of arbitrators (three
or one), the panel shall be appointed in accordance with the Rules. Upon the
completion of the selection of the panel, an award or decision shall be rendered
as soon as practicable. The arbitrators’ award or decision shall be in writing
and shall state the reasoning on which the award or decision rests.
(d) Except for the disputes to be addressed by Section 2.6(c), the procedures
specified in this Section shall be the sole and exclusive procedures for the
resolutions of disputes between the parties arising out of or relating to this
Agreement; provided, however, that either party may seek preliminary or
permanent injunctive relief, whether prohibitive or mandatory, and such request
shall not be subject to arbitration and may be adjudicated only by the U.S.
District Court for the State of Wisconsin.
(e) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING HEREUNDER.
Section 9.7. Representations and Warranties. Each of the representations and
warranties of the Company and Parent shall be deemed to have been made, and the
certificate delivered pursuant to subsections (a)(iv) and (b)(ii) of Section 2.8
shall be deemed to constitute the making of such representations and warranties,
again at and as of the Closing by and on behalf of the Company and Parent.
Section 9.8. Entire Agreement; Amendments and Waivers. This Agreement, together
with all exhibits and schedules attached hereto, constitutes the entire
agreement between and among the parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby. Subject to Section 10.2(c), no supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

41



--------------------------------------------------------------------------------



 



Section 9.9. Binding Effect and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
heirs, beneficiaries, executors, personal representatives, successors and
assigns; but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned, by operation of law or otherwise, by
any party hereto without the prior written consent of the other parties,
provided, however, that nothing herein shall prohibit the assignment of Parent’s
rights (but not obligations) to any lender. Nothing in this Agreement, express
or implied, is intended to confer upon any person or entity other than the
parties hereto and their respective permitted successors and assigns, any
rights, benefits or obligations hereunder.
Section 9.10. Remedies. Except as otherwise provided in Section 7.3(c), the
rights and remedies provided by this Agreement are cumulative, and the use of
any one right or remedy by any party hereto shall not preclude or constitute a
waiver of its right to use any or all other remedies. Except as otherwise
provided in this Agreement, such rights and remedies are given in addition to
any other rights and remedies a party may have by law, statute or otherwise.
Section 9.11. Exhibits and Schedules. The exhibits and Schedules referred to
herein are attached hereto and incorporated herein by this reference. Disclosure
of a specific item in any one Schedule shall be deemed restricted only to the
Section of this Agreement to which such disclosure specifically relates except
where (i) there is an explicit cross-reference to another Schedule, and
(ii) Parent could reasonably be expected to ascertain the scope of the
modification to a representation intended by such cross-reference.
Section 9.12. Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 9.13. References and Construction.
(a) Whenever required by the context, the singular number shall include the
plural and pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identification the
Person may require. References to monetary amounts, specific named statutes and
GAAP are intended to be and shall be construed as references to United States
dollars, statutes of the United States of the stated name and United States
GAAP, respectively, unless the context otherwise requires.
(b) The provisions of this Agreement shall be construed according to their fair
meaning and neither for nor against any party hereto irrespective of which party
caused such provisions to be drafted, and no rule of strict construction shall
be applied against any party. Each of the Owners, the Company, and Parent
acknowledge that he or it has been represented by an attorney in connection with
the preparation and execution of this Agreement.
Section 9.14. Survival. Any provision of this Agreement which contemplates
performance or the existence of obligations after the Closing Date, and any and
all representations and warranties set forth in this Agreement, shall not be
deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive Closing and
shall be binding upon the party or parties obligated thereby in accordance with
the terms of this Agreement, subject to any limitations expressly set forth in
this Agreement.
Section 9.15. Attorneys’ Fees. In the event any suit or other legal proceeding
is brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties, as determined by the court or
arbitrators upon final judgment on the merits reasonable attorneys’ fees (and
sales taxes thereon, if any), including attorneys’ fees for any appeal, and
costs incurred in bringing such suit or proceeding.
Section 9.16. Risk of Loss. Prior to the Closing, the risk of loss of damage to,
or destruction of, any and all of the Company’s Properties shall remain with the
Company, and the legal doctrine known as the “Doctrine of Equitable Conversion”
shall not be applicable to this Agreement or to any of the transactions
contemplated hereby.

 

42



--------------------------------------------------------------------------------



 



Section 9.17. Choice of Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE
APPLIED.
Section 9.18. Conflicts and Privilege. Parent acknowledges that Baker & Daniels
LLP (“B&D”) and Quarles and Brady LLP (“Q&B”) each represents the interests of
the Owners in the transactions contemplated by this Agreement. Parent hereby
agrees that, in the event a dispute arises after the Closing between Parent and
the Owners, B&D and Q&B may represent the Owners in such dispute even though the
interests of the Owners may be directly adverse to Parent, the Company and the
Subsidiary, and even though B&D and Q&B may have represented the Company or the
Subsidiary in a matter substantially related to such dispute, or may be handling
ongoing matters for Parent, the Company or the Subsidiary. Parent further agrees
that, as to all communications between B&D or Q&B on the one hand, and the
Company, the Subsidiary and the Owners, on the other hand, that relate in any
way to the transaction contemplated by this Agreement, the attorney-client
privilege and the expectation of client confidence belongs to the Owners and may
be controlled by the Owners, and shall not pass to or be claimed or controlled
by Parent, the Company or the Subsidiary. Notwithstanding the foregoing, in the
event a dispute arises between the Parent, the Company, the Subsidiary and a
party other than a party to this Agreement after the Closing, the Company and
the Subsidiary may assert the attorney-client privilege to prevent disclosure of
confidential communications by B&D or Q&B to such third party.
ARTICLE X
OWNERS’ REPRESENTATIVE
Section 10.1. Appointment of Owners’ Representatives. Each of the Owners hereby
irrevocably constitutes and appoints the Owners’ Representative to represent him
or it in connection with this Agreement as set forth in this Article X. This
power is irrevocable and coupled with an interest, and shall not be affected by
the death, incapacity, illness, dissolution or other inability to act of any of
the Owners.
Section 10.2. Authority. Each of the Owners hereby irrevocably grants the
Owners’ Representative full power and authority:
(a) to execute and deliver, on behalf of such Owner, and to accept delivery of,
on behalf of such Owner, such documents as may be deemed by the Owners’
Representative, in its sole discretion, to be appropriate to consummate the
transactions contemplated by this Agreement;
(b) to (i) dispute or refrain from disputing, on behalf of such Owner, any claim
made by Merger Sub and/or Parent or any other Person under this Agreement;
(ii) negotiate and compromise, on behalf of such Owner, any dispute that may
arise under, and to exercise or refrain from exercising any remedies available
under, this Agreement; and (iii) execute, on behalf of such Owner, any
settlement agreement, release or other document with respect to such dispute or
remedy;
(c) to (i) waive, on behalf of such Owner, any closing condition contained in
Article VI of this Agreement, (ii) agree to, on behalf of such Owner, any
amendments of this Agreement deemed by the Owners’ Representative, in its sole
discretion, to be necessary or appropriate under this Agreement, and
(iii) execute, on behalf of such Owner, any documents that may be necessary or
appropriate in connection therewith;
(d) to enforce, on behalf of such Owner, any claim against Merger Sub and Parent
arising under this Agreement;
(e) to engage attorneys, accountants and agents at the expense of such Owner;
and

 

43



--------------------------------------------------------------------------------



 



(f) to give such instructions and to take such action or refrain from taking
such action, on behalf of such Owner, as the Owners’ Representative deems, in
its sole discretion, necessary or appropriate to carry out the provisions of
this Agreement.
Section 10.3. Reliance. Each Owner hereby agrees that:
(a) in all matters in which action by the Owners’ Representative is required or
permitted, the Owners’ Representative is authorized to act on behalf of such
Owner, notwithstanding any dispute or disagreement among any of the Owners or
between any Owner and the Owners’ Representative, and Merger Sub and Parent
shall be entitled to rely on any and all action taken by the Owners’
Representative under this Agreement without any liability to, or obligation to
inquire of, any of the Owners, notwithstanding any knowledge on the part of
Merger Sub or Parent of any such dispute or disagreement;
(b) the power and authority of the Owners’ Representative, as described in this
Agreement, shall continue in force until all rights and obligations of the
Owners under this Agreement shall have terminated, expired or been fully
performed; and
(c) a decision, act, consent or instruction of the Owners’ Representative shall
constitute a decision, act, consent or instruction from all of the Owners and
shall be final, binding and conclusive upon each of the Owners. Parent may rely
upon any such decision, act, consent or instruction of the Owners’
Representative as being the decision, act, consent or instruction of every such
Owner. Parent is hereby relieved from any liability to any Persons for any acts
done by it in accordance with such decision, act, consent or instruction of the
Owners’ Representative. In furtherance of the foregoing, any reference to a
power of the Owners under this Agreement, to be exercised or otherwise taken,
shall be a power vested in the Owners’ Representative.
Section 10.4. Resignation and Removal. The Owners’ Representative may resign
from its capacity as Owners’ Representative at any time by written notice
delivered to Parent and the Owners. A majority in interest of the Owners (based
upon each Owner’s Proportionate Share) shall have the right to remove the
Owner’s Representative, with or without cause, upon written notice delivered to
the Owners’ Representative and Parent. If there is a vacancy at any time in the
position of the Owners’ Representative for any reason, such vacancy shall be
filled by a majority in interest of the Owners (based upon each Owner’s
Proportionate Share).
Section 10.5. No Liability. The Owners’ Representative shall not be liable to
Parent, the Company, the Subsidiary or the Owners in its capacity as Owners’
Representative for any error of judgment, or any act done or step taken or
omitted by it in good faith or for any mistake in fact or law, or for anything
which it may do or refrain from doing in connection with this Agreement, except
for its own bad faith or willful misconduct. The Owners’ Representative may seek
the advice of legal counsel in the event of any dispute or question as to the
construction of any of the provisions of this Agreement or its duties hereunder,
and it shall incur no liability in its capacity as Owners’ Representative and
shall be fully protected with respect to any action taken, omitted or suffered
by it in good faith in accordance with the opinion of such counsel.
Section 10.6. Expenses. Each Owner shall reimburse the Owners’ Representative
for such Owner’s Proportionate Share of any reasonable, third-party expenses
incurred by the Owners’ Representative in connection with the performance of its
duties under this Agreement. The Owners’ Representative may from time to time
submit invoices to the Owners covering such expenses and, upon the request of
any Owner, shall provide such Owner with an accounting of all expenses paid. The
Owners’ Representative shall notify the Owners with respect to any reimbursable
expense expected to exceed $50,000.

 

44



--------------------------------------------------------------------------------



 



ARTICLE XI
DEFINITIONS
Capitalized terms used in this Agreement are used as defined in this Article X
or elsewhere in this Agreement.
Section 11.1. Affiliate. The term “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under common control with such Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and such
“control” will be presumed if the first Person owns five percent (5%) or more of
the voting capital stock or other ownership interests, directly or indirectly,
of such other Person.
Section 11.2. Affiliated Group. The term “Affiliated Group” shall mean any
affiliated group within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign law.
Section 11.3. Available Cash. The term “Available Cash” shall mean all cash and
cash equivalents (including marketable securities and short-term investments)
held by the Company or the Subsidiary as of 11:59 p.m. on the Closing Date less
the amount of cash and cash equivalents necessary to cover outstanding checks
which have been mailed or otherwise delivered by the Company or the Subsidiary
prior to such time but have not cleared.
Section 11.4. Benefit Program or Agreement. The term “Benefit Program or
Agreement” shall mean each personnel policy, employee manual or other written
statements of rules or policies concerning employment, equity compensation plan,
collective bargaining agreement, bonus plan or arrangement, incentive award plan
or arrangement, vacation and sick leave policy, severance pay policy or
agreement, deferred compensation agreement or arrangement, consulting agreement
or employment contract.
Section 11.5. Bonus Plans. The term “Bonus Plans” shall mean the Company’s
Senior Management Value Creation Bonus Plan and the payments described in
Schedule 11.5 hereto.
Section 11.6. Business Day. “Business Day” means any day other than a Saturday,
a Sunday or a day on which banking institutions in Milwaukee, Wisconsin are
authorized by law, regulation or executive order to remain closed.
Section 11.7. Class A Common Stock. The term “Class A Common Stock” means the
Company’s Class A common stock, par value $0.00001 per share.
Section 11.8. Class B Common Stock. The term “Class B Common Stock” means the
Company’s Class B common stock, par value $0.00001 per share.
Section 11.9. Code. The term “Code” shall mean the Internal Revenue Code of
1986, as amended.
Section 11.10. Company Capital Stock. The term “Company Capital Stock” shall
mean all common stock and preferred stock of the Company.
Section 11.11. Company Common Stock. The term “Company Common Stock” shall mean
all Class A Common Stock and Class B Common Stock.
Section 11.12. Competing Business. The term “Competing Business” shall mean the
business of (i) multi-vendor Less-Than-Truckload consolidation, or
(ii) warehousing solutions involving the management of transportation for
consumer goods companies supplying retailers.

 

45



--------------------------------------------------------------------------------



 



Section 11.13. Confidential Information. The term “Confidential Information”
shall mean confidential data and confidential information (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
relating to the business, or services of the Company or the Subsidiary (which
does not rise to the status of a Trade Secret under applicable law) which is or
has been disclosed to the Owners or of which the Owners became aware as a
consequence of or through his or its employment with or ownership of the Company
and which has value to the Company and is not generally known to the competitors
of the Company. Confidential Information includes, but is not limited to, the
following: (i) internal business information (including information relating to
strategic and staffing plans and practices, business, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures and
accounting and business methods), (ii) specific contractual arrangements with,
and confidential information about, the customers, independent contractors or
other business relations of the Company or the Subsidiary, (iii) know-how,
compilations of data and analyses, techniques, systems, research, records,
reports, manuals, documentation, data and data bases relating thereto and
(iv) inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable). Notwithstanding the foregoing, Confidential Information shall
not include any data or information that (i) has been voluntarily disclosed to
the general public by the Company or its Affiliates, (ii) has been independently
developed and disclosed to the general public by others, or (iii) otherwise
enters the public domain through lawful means.
Section 11.14. Contracts. The term “Contracts,” when described as being those of
or applicable to any Person, shall mean any and all contracts, agreements,
commitments, franchises, understandings, arrangements, leases, licenses,
registrations, easements, servitudes, rights of way, mortgages, bonds, notes,
guaranties, liens, indebtedness, approvals or other instruments or undertakings
to which such Person is a party or to which or by which such Person or the
property of such Person is subject or bound, excluding any Permits.
Section 11.15. Damages. The term “Damages” shall mean any and all damages,
liabilities, obligations, penalties, fines, judgments, claims, deficiencies,
Losses, costs, wages, liquidated damages, expenses and assessments (including
without limitation income and other taxes, interest, penalties and accountants’
fees and disbursements).
Section 11.16. Equity Holder. The term “Equity Holder” shall mean any Owner or
Option Holder.
Section 11.17. Exchange Ratio. The term “Exchange Ratio” shall mean the quotient
(rounded to the nearest one thousandth) obtained by dividing the Per Share
Merger Consideration by the Parent Common Stock Market Price.
Section 11.18. Funded Indebtedness. The term “Funded Indebtedness” shall mean
the aggregate amount (including the current portions thereof) of all (i) notes
payable, indebtedness for money borrowed from others, and dividend distributions
payable to any Owner (other than dividends payable on Series A Preferred Stock
pursuant to Section 1.9(b)); (ii) without duplication, indebtedness of the type
described in clause (i) above guaranteed, directly or indirectly, in any manner
by the Company or the Subsidiary, or in effect guaranteed, directly or
indirectly, in any manner by the Company or the Subsidiary, through an
agreement, contingent or otherwise, to supply funds to, or in any other manner
invest in, the debtor, or to purchase indebtedness, or to purchase and pay for
property if not delivered or to pay for services if not performed, primarily for
the purpose of enabling the debtor to make payment of the indebtedness or to
assure the owners of the indebtedness against loss, but excluding endorsements
of checks and other instruments in the ordinary course; (iii) without
duplication, indebtedness of the type described in clause (i) above secured by
any Lien upon property owned by the Company or the Subsidiary, even though the
Company or the Subsidiary has not in any manner become liable for the payment of
such indebtedness; and (iv) interest expense accrued but unpaid, and all
prepayment premiums, on or relating to any of such indebtedness.
Section 11.19. GAAP. The term “GAAP” shall mean U.S. generally accepted
accounting principles.

 

46



--------------------------------------------------------------------------------



 



Section 11.20. Governmental Authorities. The term “Governmental Authorities”
shall mean any nation or country (including but not limited to the United
States) and any state, commonwealth, territory or possession thereof and any
political subdivision of any of the foregoing, including but not limited to
courts, departments, commissions, boards, bureaus, agencies, ministries or other
instrumentalities.
Section 11.21. Greenfield Competing Business. The term “Greenfield Competing
Business” shall mean any Person that begins to engage in any Competing Business
in the Territory after the Closing Date as a “start-up” business with no prior
operating history prior to starting such Competing Business.
Section 11.22. Hazardous Material. The term “Hazardous Material” shall mean all
or any of the following: (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances” or any other formulation intended to define, list or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “EP
toxicity;” (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; and (d) asbestos in any form or
electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.
Section 11.23. Knowledge of the Company. The term “Knowledge of the Company”
shall mean the actual knowledge of any of the Management Owners, after
reasonably inquiry, with respect to the matter in question. Any such Management
Owner will be deemed to have knowledge of a particular matter if a reasonable
person who has the duties and responsibilities of such Management Owner in the
customary performance of such duties and responsibilities reasonably should have
known such matter.
Section 11.24. Legal Requirements. The term “Legal Requirements,” when described
as being applicable to any Person, shall mean any and all laws (statutory,
judicial, tax, or otherwise), ordinances, regulations, judgments, orders,
directives, injunctions, writs, decrees or awards of, and any Contracts with,
any Governmental Authority, in each case as and to the extent applicable to such
person or such person’s business, operations or properties.
Section 11.25. Management Owners. The term “Management Owners” shall mean,
collectively, Mark R. Holden, Jerry R. Linzey, Anthony W. Lenhart and Richard R.
Mitchell, Jr.
Section 11.26. Material Adverse Effect. The term “Material Adverse Effect” shall
mean a material adverse effect upon: (a) the businesses, operations, financial
condition or results of operations of the Company and the Subsidiary, taken as a
whole; or (b) the ability of the Company and the Owners to perform their
material obligations under the Agreement; provided that the term Material
Adverse Effect shall not include any effect attributable to (i) a change (after
the date hereof) in or the enactment of any Legal Requirement or any change in
the interpretation thereof; (ii) any change or event relating to the general
economy of any nation or region in which the Company and the Subsidiary operate;
(iii) any change or event generally relating to the industries in which the
Company and the Subsidiary operate or their businesses as a whole;
(iv) compliance by any party hereto with the terms of, or taking any action
contemplated by, this Agreement or any agreement or document executed in
connection herewith; (v) the identity of Parent or Parent’s plans for the
customers, suppliers, employees, businesses, operations or assets of the Company
and the Subsidiary; or (vi) the announcement of the transactions contemplated by
this Agreement.
Section 11.27. Non-Management Owner. The term “Non-Management Owners” shall mean
Mason Wells Buyout Fund II, Limited Partnership and MW Buyout Executive Fund II,
LLC.
Section 11.28. Option. The term “Option” shall mean any option to purchase
shares of Company Capital Stock issued under the Option Plan or other
compensation plan or arrangement of the Company.

 

47



--------------------------------------------------------------------------------



 



Section 11.29. Option Plan. The term “Option Plan” shall mean the Company’s 2009
Employee Stock Option Plan.
Section 11.30. Parent Common Stock. The term “Parent Common Stock” shall mean
the common stock, par value $0.01 per share, of Roadrunner Transportation
Systems, Inc.
Section 11.31. Parent Common Stock Market Price. The term “Parent Common Stock
Market Price” shall mean the average closing sales price of Parent Common Stock
as reported in The Wall Street Journal during the twenty (20) trading days
preceding the Closing Date.
Section 11.32. Permits. The term “Permits” shall mean any and all permits,
rights, approvals, licenses, authorizations or orders under any Legal
Requirement or otherwise granted by any Governmental Authority.
Section 11.33. Permitted Liens. The term “Permitted Liens” shall mean (a) Liens
for Taxes, assessments or government charges or levies not yet delinquent;
(b) statutory and contractual Liens granted by the Company or the Subsidiary to
any landlord, lessor or licensor; (c) Liens incurred in connection with worker’s
compensation, unemployment compensation, and other types of social security or
in connection with surety bonds, bids, performance bonds and similar obligations
for sums not overdue or being contested in good faith, and (d) Liens that
constitute purchase money security interests.
Section 11.34. Person. The term “Person” shall mean an individual, corporation,
limited liability company, general or limited partnership, association, joint
stock company, trust, joint venture, unincorporated organization or a
governmental entity (or any department, agency or political subdivision
thereof).
Section 11.35. Properties. The term “Properties” shall mean any and all
properties and assets (real, personal or mixed, tangible or intangible) owned or
Used by the Company.
Section 11.36. Proportionate Share. The term “Proportionate Share” shall mean,
as to each Owner, the percentage set forth opposite such Seller’s name in
Schedule 11.36 hereto.
Section 11.37. Regulations. The term “Regulations” shall mean any and all
regulations promulgated by the Department of the Treasury pursuant to the Code.
Section 11.38. Series A Preferred Stock. The term “Series A Preferred Stock”
means the Company’s Series A preferred stock, par value $0.00001 per share.
Section 11.39. Subsidiary. The term “Subsidiary” shall mean Prime Distribution
Services, Inc., an Indiana corporation.
Section 11.40. Tax. The term “Tax” shall mean (i) any federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), custom duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not, and any amounts payable pursuant to the determination or
settlement of an audit, and (ii) liability of the Company for the payment of any
amounts of the type described in clause (i) above as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other Person.
Section 11.41. Tax Return. The term “Tax Return” shall mean any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

48



--------------------------------------------------------------------------------



 



Section 11.42. Trade Secrets. The term “Trade Secrets” shall mean information of
the Company including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations, programs, financial data, financial plans,
product or service plans or lists of actual or potential customers or suppliers
which each Owner acknowledges and agrees is economically valuable and which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Section 11.43. Unpaid Company Expenses. The term “Unpaid Company Expenses” means
(a) amounts payable under the Bonus Plans, and (b) the Transaction Expenses,
but, in each case, only to the extent they have not been paid by the Company in
cash prior to the close of business on the Business Day immediately prior to the
Closing Date.
Section 11.44. Used. The term “Use” or Used” shall mean, with respect to the
Properties, Contracts or Permits of the Company, those owned, leased, licensed
or otherwise held by the Company which were acquired for use or held for use by
the Company in connection with the Company’s business and operations, whether or
not reflected on the Company’s books of account.
Section 11.45. Vested Option. The term “Vested Option” shall mean each Option
that (i) is outstanding and vested immediately prior to the Effective Time or
that shall vest in accordance with its terms at the Effective Time, and (ii) has
a per share exercise price less than the Per Share Merger Consideration.
Section 11.46. Working Capital. The term “Working Capital” shall mean the
remainder, if any, of (a) total current assets excluding (i) cash and cash
equivalents and (ii) income tax assets, minus (b) total current liabilities
excluding (i) Unpaid Company Expenses, (ii) current liabilities related to any
Funded Debt paid at Closing and (iii) income tax liabilities, in each case,
calculated in accordance with GAAP and presented in a manner consistent in all
material respects (including the principles, practices and methods of
accounting) with the preparation of the Company’s audited December 31, 2010,
balance sheet. Solely for the purpose of demonstrating the methodology for
calculating Working Capital, Schedule 11.46 sets forth an example of the
calculation of the Working Capital of the Company as of December 31, 2010, based
upon the balance sheet set forth in the Company’s audited Financial Statements.

 

49



--------------------------------------------------------------------------------



 



EXECUTED as of the date first written above.

                  BUYER:    
 
                ROADRUNNER TRANSPORTATION SERVICES, INC.    
 
           
 
  By:   /s/ Peter Armbruster
 
Name: Peter Armbruster    
 
      Title: Vice President and Chief Financial Officer    
 
                MERGER SUB:    
 
                PRIME ACQUISITION CORP.    
 
           
 
  By:   /s/ Peter Armbruster
 
Name: Peter Armbruster    
 
      Title: Vice President and Chief Financial Officer    

[Signature Page to Agreement and Plan of Merger]

 





--------------------------------------------------------------------------------



 



                  COMPANY:    
 
                PRIME LOGISTICS CORP.    
 
           
 
  By:   /s/ Mark R. Holden
 
Name: Mark R. Holden    
 
      Title: President and Chief Executive Officer    
 
                OWNERS:    
 
                MASON WELLS BUYOUT FUND II, LIMITED PARTNERSHIP    
 
                By: MASON WELLS BUYOUT PARTNERS II, LLC, its General Partner    
 
           
 
  By:   /s/ Kevin P. Kenealey
 
Name: Kevin P. Kenealey    
 
      Title: Member    
 
                MW BUYOUT EXECUTIVE FUND II LLC    
 
           
 
  By:   /s/ John T. Byrnes
 
Name: John T. Byrnes    
 
      Title: Managing Member    
 
                /s/ Mark R. Holden                   MARK R. HOLDEN,
individually    
 
                /s/ Jerry R. Linzey                   JERRY R. LINZEY,
individually    
 
                /s/ Anthony W. Lenhart                   ANTHONY W. LENHART,
individually    
 
                /s/ Richard A. Mitchell, Jr.                   RICHARD A.
MITCHELL, JR., individually    

[Signature Page to Agreement and Plan of Merger]

 

